Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 1 of 25




                EXH
                  IBIT1
    Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 2 of 25




                      UN
                       ITEDSTATESD
                                 ISTR
                                    ICTCOURT
                FORTHESOUTHERND
                              ISTR
                                 ICT OFNEWYORK


INRE
   :                                   MDLN
                                          o.2542

KEURIGGREEN MOUNTAINSINGLE-            M
                                       ast
                                         erD
                                           ock
                                             etN
                                               o.1
                                                 :14
                                                   -md-
                                                      02542
                                                          -VSB-
                                                              SLC
SERVECOFFEEANTITRUST
LIT
  IGATION

Th
 isR
   ela
     testoth
           eInd
              ire
                ctP
                  urc
                    has
                      erA
                        ct
                         ion
                           s C
                             ivi
                               lAc
                                 tionN
                                     o.1
                                       :13-
                                          03790-
                                               VSB-
                                                  SLC


                ST
                 IPULAT
                      IONOFSETTLEMENTANDRELEASE

       T
       hisA
          gre
            eme
              nt1i
                 ssubm
                     it
                      tedpu
                          rsu
                            anttoF
                                 ed.R
                                    .Civ
                                       .P.23
                                           .Th
                                             eAg
                                               reem
                                                  enti
                                                     sma
                                                       de

a
nde
  nte
    redin
        toa
          softh
              eEx
                ecu
                  tionD
                      atebya
                           ndb
                             etw
                               eenK
                                  eur
                                    iga
                                      ndP
                                        lain
                                           ti
                                            ff
                                             s,bo
                                                th

ind
  ividu
      al
       lya
         ndonb
             eha
               lfo
                 fth
                   eSe
                     tt
                      lem
                        entCl
                            ass
                              .

       WHEREAS
             ,Pl
               ain
                 ti
                  ffsa
                     rep
                       ros
                         ecu
                           tingth
                                eAc
                                  tionsonth
                                          eirow
                                              nbe
                                                hal
                                                  fandonb
                                                        eha
                                                          lfo
                                                            f

th
 eSe
   tt
    lem
      entC
         las
           s;

       WHEREAS
             ,Pl
               ain
                 ti
                  ffsa
                     lle
                       ge inth
                             eAc
                               tion
                                  sth
                                    atD
                                      efe
                                        nda
                                          ntmonopo
                                                 liz
                                                   edo
                                                     rat
                                                       temp
                                                          tedto

monopo
     liz
       eandr
           est
             ric
               ted
                 ,re
                   st
                    rain
                       ed,f
                          ore
                            clo
                              sed
                                ,ande
                                    xclud
                                        edc
                                          omp
                                            et
                                             it
                                              ionino
                                                   rde
                                                     rtor
                                                        ais
                                                          e,f
                                                            ix,

m
ain
  ta
   in,o
      rst
        abi
          liz
            eth
              epr
                ice
                  sofK
                     eur
                       igK-CupPo
                               rt
                                ionP
                                   ack
                                     sata
                                        rt
                                         if
                                          ic
                                           ia
                                            llyh
                                               ighl
                                                  eve
                                                    lsin

v
iol
  ationo
       fSe
         ct
          ion
            s1a
              nd2o
                 fth
                   eSh
                     erm
                       anA
                         ct
                          ,15U
                             .S.C
                                .§§1a
                                    nd2
                                      ,Se
                                        ct
                                         ion3o
                                             fth
                                               eCl
                                                 ayton

A
ct
 ,15U
    .S.C
       .§14
          ,andv
              ariou
                  sst
                    atea
                       nti
                         tru
                           st
                            ,un
                              fai
                                rcomp
                                    et
                                     it
                                      ion
                                        ,con
                                           sum
                                             erp
                                               rot
                                                 ect
                                                   ion
                                                     ,un
                                                       jus
                                                         t

e
nri
  chm
    ent
      ,ando
          the
            rlaw
               s;

       WHEREAS
             ,De
               fend
                  anth
                     asd
                       eni
                         eda
                           ndc
                             ont
                               inu
                                 esto
                                    denyP
                                        lain
                                           ti
                                            ffs
                                              ’al
                                                leg
                                                  at
                                                   ion
                                                     sorth
                                                         ati
                                                           t

h
asc
  omm
    it
     teda
        nyv
          iol
            ation
                sofl
                   aw,e
                      ngag
                         edinanyw
                                rong
                                   fula
                                      ctsa
                                         lle
                                           gedinth
                                                 eComp
                                                     la
                                                      int
                                                        ,or




1
 Te
  rmswi
      thi
        nit
          ialcap
               ita
                 lle
                   tte
                     rst
                       hata
                          ren
                            otimm
                                edi
                                  ate
                                    lyd
                                      efin
                                         eds
                                           hal
                                             lhav
                                                eth
                                                  eme
                                                    ani
                                                      ngsa
                                                         scr
                                                           ibedt
                                                               oth
                                                                 emin
S
ect
  ionA“De
        fin
          it
           i on
              s”h e
                  rein
                     .


                                      1
  Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 3 of 25




o
the
  rwi
    sein
       cur
         reda
            nyl
              iab
                il
                 ity
                   ,andh
                       asm
                         ain
                           ta
                            ine
                              dth
                                ati
                                  tha
                                    s anumb
                                          ero
                                            fme
                                              ri
                                               tor
                                                 iou
                                                   sde
                                                     fen
                                                       ses

toP
  lain
     ti
      ff
       s’c
         la
          ims
            ;

      WHEREAS
            ,Pl
              ain
                ti
                 ffsa
                    ndD
                      efe
                        nda
                          ntag
                             reeth
                                 atn
                                   eith
                                      erth
                                         isA
                                           gre
                                             eme
                                               ntno
                                                  rany

s
ta
 tem
   entm
      adeinth
            eneg
               oti
                 ationth
                       ere
                         ofsh
                            al
                             lbed
                                eem
                                  edo
                                    rcon
                                       str
                                         ueda
                                            sana
                                               dmi
                                                 ssion
                                                     of

l
iab
  il
   ity
     by,o
        rus
          eda
            sev
              ide
                nceag
                    ain
                      st,D
                         efe
                           nda
                             nto
                               ranyo
                                   fit
                                     sal
                                       leg
                                         edc
                                           o-c
                                             onsp
                                                ira
                                                  tor
                                                    sfo
                                                      rany

pu
 rpo
   seina
       nyl
         ega
           lpr
             oce
               edingo
                    rase
                       vid
                         enc
                           eofth
                               etr
                                 utho
                                    fanyo
                                        fth
                                          ePl
                                            ain
                                              ti
                                               ffs
                                                 ’al
                                                   leg
                                                     at
                                                      ion
                                                        s;

     WHEREAS
           ,arm
              ’s-
                leng
                   ths
                     et
                      tlem
                         entn
                            ego
                              tia
                                tion
                                   sha
                                     vet
                                       ake
                                         npl
                                           acew
                                              ithth
                                                  eas
                                                    sis
                                                      tan
                                                        ceo
                                                          f

a
nexp
   eri
     enc
       edm
         edi
           ato
             rbe
               twe
                 enS
                   ett
                     lem
                       entC
                          las
                            sCoun
                                sela
                                   ndD
                                     efe
                                       nda
                                         nt’
                                           sCoun
                                               sel
                                                 ,andth
                                                      is

A
gre
  eme
    nth
      asb
        eenr
           each
              eda
                sar
                  esu
                    lto
                      ftho
                         sen
                           ego
                             tia
                               tion
                                  sandth
                                       eme
                                         dia
                                           tor
                                             ’s

r
ecomm
    end
      at
       ion
         ;

      WHEREAS
            ,Pl
              ain
                ti
                 ffsh
                    avec
                       ondu
                          cte
                            daninv
                                 est
                                   iga
                                     tionin
                                          toth
                                             efa
                                               ctsa
                                                  ndth
                                                     elaw

r
ega
  rdingth
        eAc
          tion
             sandh
                 avec
                    onc
                      lud
                        edth
                           atas
                              ett
                                lem
                                  entw
                                     ithD
                                        efe
                                          nda
                                            nta
                                              cco
                                                rdingtoth
                                                        e

t
erm
  sse
    tfo
      rthb
         elowi
             sinth
                 ebe
                   stin
                      ter
                        esto
                           fPl
                             ain
                               ti
                                ffsa
                                   ndth
                                      eSe
                                        tt
                                         lem
                                           entC
                                              las
                                                s;

     WHEREAS
           ,De
             fend
                ant,d
                    esp
                      itei
                         tsb
                           el
                            iefth
                                ati
                                  tisno
                                      tli
                                        abl
                                          efo
                                            randh
                                                asm
                                                  eri
                                                    tor
                                                      iou
                                                        s

d
efe
  nse
    stoth
        ecl
          aim
            sal
              leg
                ed,h
                   asn
                     eve
                       rth
                         ele
                           ssag
                              ree
                                dtoe
                                   nte
                                     rin
                                       toth
                                          isA
                                            gre
                                              eme
                                                nttoa
                                                    voidth
                                                         e

f
urth
   ere
     xpe
       nse
         ,in
           conv
              eni
                enc
                  e,a
                    ndth
                       edi
                         str
                           act
                             iono
                                fbu
                                  rde
                                    nsom
                                       eandp
                                           rot
                                             rac
                                               tedl
                                                  it
                                                   iga
                                                     tion
                                                        ,and

toob
   ta
    inth
       ere
         lea
           se,o
              rde
                r,a
                  ndjudgm
                        entc
                           ont
                             emp
                               la
                                tedbyth
                                      eAg
                                        reem
                                           ent
                                             ;

     WHEREAS,P
             lain
                ti
                 ffsa
                    ndD
                      efe
                        nda
                          ntag
                             reeth
                                 atc
                                   ert
                                     if
                                      ica
                                        tiono
                                            fth
                                              eSe
                                                tt
                                                 lem
                                                   entC
                                                      las
                                                        sis

so
 le
  lyf
    orth
       epu
         rpo
           seo
             fef
               fec
                 tua
                   tingth
                        isA
                          gre
                            eme
                              nt,i
                                 swi
                                   thou
                                      tpr
                                        ejud
                                           iceto
                                               ,orw
                                                  aiv
                                                    ero
                                                      f,a
                                                        ny

po
 si
  tionD
      efe
        nda
          ntw
            ouldt
                akeinal
                      it
                       iga
                         tedc
                            las
                              sac
                                tion
                                   ,sh
                                     al
                                      lha
                                        venoe
                                            ffe
                                              ctonth
                                                   eCou
                                                      rt
                                                       ’s

r
ulingona
       nymo
          tiontoc
                ert
                  ifya
                     nyo
                       the
                         rcl
                           ass
                             ,andsh
                                  al
                                   lno
                                     tbec
                                        ite
                                          dorr
                                             efe
                                               rre
                                                 dtoa
                                                    sbind
                                                        ingo
                                                           r

p
ersu
   asiv
      eau
        tho
          ri
           ty,in
               clud
                  ingina
                       nyo
                         the
                           rca
                             seinT
                                 he Mu
                                     lt
                                      i-D
                                        is
                                         tr
                                          ic
                                           tLi
                                             tig
                                               at
                                                ion;




                                    2
    Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 4 of 25




        NOW
          ,THEREFORE
                   ,inc
                      ons
                        ide
                          rat
                            iono
                               fth
                                 emu
                                   tua
                                     lpr
                                       omi
                                         ses
                                           ,cov
                                              ena
                                                nts
                                                  ,ag
                                                    reem
                                                       ent
                                                         s,

a
ndr
  ele
    ase
      sse
        tfo
          rthh
             ere
               ina
                 ndf
                   oro
                     the
                       rgooda
                            ndv
                              alu
                                abl
                                  econ
                                     sid
                                       era
                                         tion
                                            ,iti
                                               sag
                                                 ree
                                                   dbya
                                                      nd

amongth
      eund
         ers
           ign
             edth
                atc
                  la
                   imsth
                       ath
                         aveb
                            eeno
                               rcou
                                  ldh
                                    aveb
                                       eena
                                          sse
                                            rte
                                              dinth
                                                  eAc
                                                    tion
                                                       son

b
eha
  lfo
    fInd
       ire
         ctPu
            rch
              ase
                rsb
                  ese
                    tt
                     led
                       ,comp
                           rom
                             ise
                               d,r
                                 ele
                                   ase
                                     d,a
                                       ndd
                                         ism
                                           iss
                                             edw
                                               ithp
                                                  rejud
                                                      ice
                                                        ,as

toD
  efe
    nda
      nta
        nda
          llo
            the
              rRe
                lea
                  sedP
                     art
                       ies
                         ,wi
                           thou
                              tco
                                stsa
                                   stoP
                                      lain
                                         ti
                                          ffs
                                            ,th
                                              eSe
                                                tt
                                                 lem
                                                   entC
                                                      las
                                                        s,

o
rDe
  fend
     ant,sub
           jec
             ttoth
                 eapp
                    rov
                      alo
                        fth
                          eCou
                             rt
                              ,onth
                                  efo
                                    llow
                                       ingt
                                          erm
                                            sandc
                                                ond
                                                  it
                                                   ion
                                                     s.

A
.      D
       efin
          it
           ion
             s

       T
       hef
         ollow
             ingt
                erm
                  s,a
                    sus
                      edinth
                           isA
                             gre
                               eme
                                 nth
                                   aveth
                                       efo
                                         llow
                                            ingm
                                               ean
                                                 ing
                                                   s:

       1
       .     “A
              ct
               ion
                 s”m
                   ean
                     sth
                       eac
                         tion
                            sonb
                               eha
                                 lfo
                                   fInd
                                      ire
                                        ctPu
                                           rch
                                             ase
                                               rsinth
                                                    eca
                                                      sec
                                                        apt
                                                          ion
                                                            ed

I
nre
  :Ke
    urigG
        ree
          nMoun
              tainS
                  ing
                    le-
                      Ser
                        veCo
                           ffe
                             eAn
                               ti
                                tru
                                  stL
                                    it
                                     iga
                                       tion,1
                                            :14
                                              -md-
                                                 02542(VSB
                                                         )

(S
 .D.N
    .Y.
      ),w
        hic
          hisc
             urr
               ent
                 lyp
                   end
                     inginth
                           eUn
                             ite
                               dSt
                                 ate
                                   sDi
                                     str
                                       ic
                                        tCou
                                           rtf
                                             orth
                                                eSou
                                                   the
                                                     rn

D
is
 tr
  ic
   tofN
      ewY
        ork
          ,anda
              lla
                ct
                 ion
                   sonb
                      eha
                        lfo
                          fInd
                             ire
                               ctPu
                                  rch
                                    ase
                                      rsf
                                        ile
                                          dino
                                             rtr
                                               ans
                                                 fer
                                                   redto

th
 eSou
    the
      rnD
        is
         tr
          ic
           tofN
              ewY
                orkf
                   orc
                     onso
                        lid
                          ationo
                               rcoo
                                  rdin
                                     at
                                      ionw
                                         ithT
                                            he M
                                               ul
                                                ti-D
                                                   ist
                                                     ric
                                                       t

Li
 tig
   at
    ion
      ,sp
        eci
          fic
            allyin
                 clud
                    ing
                      ,bu
                        tno
                          tlim
                             ite
                               dto
                                 ,th
                                   eac
                                     tion
                                        sca
                                          ption
                                              edInr
                                                  eKe
                                                    urigK
                                                        -Cup

I
ndi
  rec
    tPu
      rcha
         serA
            nti
              tru
                stL
                  it
                   iga
                     t  ,N
                      ion o
                          .1:14
                              -cv
                                -04391
                                     -VSB(S
                                          .D.N
                                             .Y.
                                               );S
                                                 chro
                                                    ede
                                                      rv.

K
eur
  igG
    ree
      nMoun
          tain
             ,In
               c.,N
                  o.1
                    :14
                      -cv
                        -04391
                             -VSB(S
                                  .D.N
                                     .Y)(
                                        3:14
                                           -cv
                                             -00678
                                                  -DMS-
                                                      KSC

(S
 .D.C
    al
     .)
      );G
        rayv
           .Ke
             urigG
                 ree
                   nMoun
                       tain
                          ,In
                            c.
                             ,No
                               .1:14
                                   -cv
                                     -04398
                                          -VSB (S
                                                .D.N
                                                   .Y)(
                                                      3:14
                                                         -cv
                                                           -

00696
    -DMS-
        KSC(S
            .D.C
               al
                .)
                 );H
                   udsonv
                        .Ke
                          urigG
                              ree
                                nMoun
                                    tain
                                       ,In
                                         c.,No
                                             .1:14
                                                 -cv
                                                   -04399
                                                        -

VSB(S
    .D.N
       .Y.
         )(3
           :14
             -cv
               -00976
                    -DMS-KSC(S
                             .D.C
                                al
                                 .)
                                  );R
                                    ehm
                                      av.K
                                         eur
                                           igG
                                             ree
                                               nMoun
                                                   tain
                                                      ,

I
nc.
  ,1:14
      -cv
        -04405
             -VSB(S
                  .D.N
                     .Y)(
                        No.3
                           :14
                             -cv
                               -01131
                                    -DMS-KSC(S
                                             .D.C
                                                al
                                                 .)
                                                  ;Ne
                                                    lsonv
                                                        .

K
eur
  igG
    ree
      nMoun
          tain
             ,In
               c.,N
                  o.1
                    :14
                      -cv
                        -04403
                             -VSB(S
                                  .D.N
                                     .Y.
                                       )(3
                                         :14
                                           -cv
                                             -01143
                                                  -DMS-
                                                      KSC

(S
 .D.C
    al
     .)
      );D
        alyv
           .Ke
             urigG
                 ree
                   nMoun
                       tain
                          ,In
                            c.
                             ,No
                               .1:14
                                   -cv
                                     -03018
                                          -VSB(S
                                               .D.N
                                                  .Y.
                                                    );B
                                                      art
                                                        let
                                                          t

v
.Ke
  urigG
      ree
        nMoun
            tain
               ,In
                 c.,N
                    o.1
                      :14
                        -cv
                          -03790
                               -VSB(S
                                    .D.N
                                       .Y.
                                         );R
                                           ame
                                             yv.K
                                                eur
                                                  igG
                                                    ree
                                                      n




                                      3
  Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 5 of 25




Moun
   tain
      ,In
        c.,N
           o.1
             :14
               -cv
                 -04071
                      -UA(S
                          .D.N
                             .Y.
                               );G
                                 allan
                                     tv.K
                                        eur
                                          igG
                                            reen Moun
                                                    tain
                                                       ,In
                                                         c.,N
                                                            o.

1
:14
  -cv
    -042
       95-
         VSB(S
             .D.N
                .Y.
                  );R
                    ainw
                       ate
                         rv.K
                            eur
                              igG
                                reen Moun
                                        tain
                                           ,In
                                             c.,N
                                                o.1
                                                  :15
                                                    -cv
                                                      -08985

(S
 .D.N
    .Y.
      );and W
            il
             liam
                sv.K
                   eur
                     igG
                       reen Moun
                               tain
                                  ,In
                                    c.
                                     ,No
                                       .1:14
                                           -cv
                                             -04392
                                                  -VSB(S
                                                       .D.N
                                                          .Y.
                                                            )

(2
 :14
   -cv
     -12
       032
         -MFL-MKM(S
                  .D.M
                     ich
                       .)
                        ,al
                          lac
                            ti
                             onsonb
                                  eha
                                    lfo
                                      fInd
                                         ire
                                           ctPu
                                              rch
                                                ase
                                                  rsp
                                                    end
                                                      ing

su
 cht
   ran
     sfe
       r(in
          clud
             ingbu
                 tno
                   tlim
                      it
                       edto“
                           tag
                             -al
                               ong
                                 ”ac
                                   tion
                                      s)anda
                                           lla
                                             ct
                                              ion
                                                sonb
                                                   eha
                                                     lfo
                                                       f

I
ndi
  rec
    tPu
      rch
        ase
          rsth
             atm
               ayb
                 etr
                   ans
                     fer
                       redinth
                             efu
                               tur
                                 e,o
                                   rar
                                     eoth
                                        erw
                                          iseb
                                             asedonth
                                                    econdu
                                                         ct

a
lleg
   edinT
       he Mu
           lt
            i-Di
               str
                 ictL
                    it
                     iga
                       tion
                          .

      2
      .    “A
            gre
              emen
                 t”m
                   ean
                     sth
                       isS
                         tipu
                            la
                             tiono
                                 fSe
                                   tt
                                    lem
                                      entandR
                                            ele
                                              ase
                                                .

      3
      .    “C
            omp
              lain
                 t”m
                   ean
                     sth
                       eTh
                         irdC
                            onso
                               lid
                                 atedAm
                                      end
                                        edInd
                                            ire
                                              ctP
                                                urch
                                                   ase
                                                     rCl
                                                       ass

A
ctionC
     omp
       lain
          tinth
              eAc
                tion
                   s(ECFN
                        o.631
                            ).

      4
      .    “C
            our
              t”m
                ean
                  sth
                    eUn
                      it
                       edS
                         tat
                           esD
                             is
                              tr
                               ictC
                                  our
                                    tfo
                                      rth
                                        eSou
                                           the
                                             rnD
                                               is
                                                tr
                                                 ic
                                                  tofN
                                                     ew

Y
ork
  .

      5
      .    “D
            efend
                ant
                  ”me
                    ansK
                       eur
                         ig.

      6
      .    “D
            efend
                ant
                  ’sC
                    oun
                      sel
                        ”me
                          ansth
                              elawf
                                  irm
                                    sofC
                                       lea
                                         ryG
                                           ott
                                             lie
                                               bSt
                                                 een&H
                                                     ami
                                                       lton

LLP
  ,2112P
       enn
         sylv
            ani
              aAv
                enu
                  e,NW
                     ,Wa
                       shing
                           ton
                             ,DC20037
                                    , andB
                                         uch
                                           ananIng
                                                 erso
                                                    ll&

R
oon
  eyPC
     ,Un
       ionT
          rus
            tBu
              ild
                ing
                  ,50
                    1Gr
                      antS
                         tre
                           et
                            ,Su
                              it
                               e200
                                  ,Pi
                                    tt
                                     sbu
                                       rgh
                                         ,PA15219
                                                .

      7
      .    “E
            ffe
              ctiv
                 eDa
                   te”m
                      ean
                        sth
                          efi
                            rstd
                               atebyw
                                    hicha
                                        llo
                                          fth
                                            efo
                                              llow
                                                 ingh
                                                    aveo
                                                       ccu
                                                         rred
                                                            :

(
a)th
   eCou
      rth
        asen
           ter
             edaf
                ina
                  ljudgm
                       entapp
                            rov
                              ingth
                                  isA
                                    gre
                                      emen
                                         tund
                                            erR
                                              ule23
                                                  (e)o
                                                     fth
                                                       e

F
ede
  ralR
     ule
       sofC
          ivi
            lPro
               cedu
                  re;(b
                      )th
                        eCou
                           rth
                             asen
                                ter
                                  edaf
                                     ina
                                       ljudgm
                                            entd
                                               ism
                                                 iss
                                                   ingth
                                                       e

A
ctionsa
      sag
        ain
          stanyR
               ele
                 asedP
                     art
                       ywhoi
                           saD
                             efend
                                 antw
                                    ithp
                                       rejud
                                           icea
                                              stoa
                                                 llS
                                                   et
                                                    tl
                                                     emen
                                                        t

C
las
  sMem
     ber
       sandw
           ith
             outco
                 sts
                   ;an
                     d(c
                       )th
                         etim
                            efo
                              rapp
                                 ealo
                                    rtos
                                       eekp
                                          erm
                                            iss
                                              iontoapp
                                                     eal

f
romth
    eCou
       rt
        ’sapp
            rov
              alo
                fth
                  isA
                    gre
                      emen
                         tanden
                              tryo
                                 faf
                                   ina
                                     ljudgm
                                          enta
                                             sde
                                               scr
                                                 ibe
                                                   dinc
                                                      lau
                                                        se

(
a)abov
     eha
       sexp
          iredo
              r,i
                fapp
                   eal
                     ed,app
                          rov
                            alo
                              fth
                                isA
                                  gre
                                    emen
                                       tandth
                                            efin
                                               aljudgm
                                                     enth
                                                        as




                                    4
  Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 6 of 25




b
eena
   ff
    irm
      edini
          tsen
             ti
              retybyth
                     ecou
                        rto
                          fla
                            str
                              eso
                                rttow
                                    hichsu
                                         chapp
                                             ealh
                                                asb
                                                  eent
                                                     akenand

su
 cha
   ff
    irm
      anc
        eha
          sbe
            com
              enolong
                    ersub
                        jec
                          ttof
                             urth
                                erapp
                                    ealo
                                       rrev
                                          iew
                                            .Ne
                                              ith
                                                erth
                                                   e

p
rov
  is
   ion
     sal
       low
         ingr
            eli
              eff
                romjudgm
                       entund
                            erR
                              ule60o
                                   fth
                                     eFed
                                        era
                                          lRu
                                            leso
                                               fCiv
                                                  ilP
                                                    roc
                                                      edu
                                                        re

no
 rth
   eAl
     lWr
       it
        sAc
          t,28U
              .S.C
                 .§1651
                      ,sh
                        allb
                           etak
                              enin
                                 toa
                                   ccoun
                                       tind
                                          ete
                                            rmin
                                               ingth
                                                   eabov
                                                       e-

s
tat
  edt
    ime
      s.

     8
     .      “E
             scrowA
                  ccoun
                      t”m
                        ean
                          sth
                            eac
                              coun
                                 tre
                                   fer
                                     enc
                                       edinP
                                           arag
                                              raph38tom
                                                      ain
                                                        tainth
                                                             e

S
ett
  lem
    entFunde
           stab
              li
               shedpu
                    rsu
                      anttoth
                            ete
                              rmsandcond
                                       it
                                        ion
                                          sse
                                            tfo
                                              rthinane
                                                     scrow

ag
 reem
    entt
       obeen
           ter
             edin
                tow
                  ithS
                     ign
                       atu
                         reB
                           ank
                             ,ase
                                scrowag
                                      ent
                                        ,sub
                                           jec
                                             ttoth
                                                 eapp
                                                    rov
                                                      alo
                                                        f

P
lain
   ti
    ffsandD
          efend
              ant
                .

     9
     .      “E
             xecu
                tionD
                    ate
                      ”me
                        ansth
                            efi
                              rstd
                                 ateth
                                     isS
                                       et
                                        tlem
                                           entA
                                              gre
                                                emen
                                                   tha
                                                     sbe
                                                       ens
                                                         ign
                                                           ed

bya
  llp
    art
      ies
        .

     10
      .     “
            Ind
              ire
                ctP
                  urch
                     ase
                       r”m
                         ean
                           sanyind
                                 ividu
                                     alo
                                       ren
                                         ti
                                          tyinth
                                               eUn
                                                 it
                                                  edS
                                                    ta
                                                     teso
                                                        rit
                                                          s

t
err
  ito
    rie
      sth
        atpu
           rch
             asedK
                 eur
                   ig K
                      -Cup P
                           ort
                             ionP
                                ack
                                  sfromp
                                       erson
                                           soth
                                              erth
                                                 anK
                                                   eur
                                                     igandno
                                                           t

f
orth
   epu
     rpo
       seo
         fre
           sal
             e.

     11
      .     “
            Judg
               eFa
                 rnan
                    ”me
                      ansth
                          eHon
                             .Jo
                               sephJ
                                   .Fa
                                     rna
                                       n,J
                                         r(R
                                           et
                                            .)
                                             ,whos
                                                 erv
                                                   eda
                                                     sa

m
edi
  ato
    rint
       heA
         ctions
              .

     12
      .     “K
             eur
               ig”m
                  ean
                    sKeu
                       rigG
                          reen Moun
                                  ta
                                   in,In
                                       c.

     13
      .     “K
             eur
               igB
                 rew
                   ers
                     ”me
                       anss
                          ing
                            le-
                              serv
                                 ebr
                                   ewe
                                     rsm
                                       anu
                                         fac
                                           tur
                                             edo
                                               rli
                                                 cen
                                                   sedb
                                                      y

K
eur
  ig.

     14
      .     “K
             eur
               igK
                 -CupP
                     ort
                       ionP
                          ack
                            s”m
                              ean
                                ssing
                                    le-
                                      ser
                                        veb
                                          eve
                                            rag
                                              epo
                                                rt
                                                 ionp
                                                    ack
                                                      s

m
anu
  fac
    tur
      edo
        rli
          cen
            sedbyK
                 eur
                   igt
                     hata
                        recom
                            pat
                              ibl
                                ewi
                                  thK
                                    eur
                                      igBr
                                         ewe
                                           rs.




                                    5
  Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 7 of 25




     15
      .    “T
            heM
              ult
                i-D
                  is
                   tr
                    ic
                     tLi
                       tig
                         at
                          ion
                            ”me
                              ansa
                                 llc
                                   ase
                                     s,con
                                         sol
                                           ida
                                             tedo
                                                rcoo
                                                   rdin
                                                      ated
                                                         ,now

o
rinth
    efu
      tur
        e,in
           toth
              e mu
                 lt
                  i-d
                    is
                     tr
                      ic
                       tli
                         tig
                           at
                            ionI
                               nreK
                                  eur
                                    igG
                                      ree
                                        nMoun
                                            tainS
                                                ing
                                                  leS
                                                    erv
                                                      eCo
                                                        ffe
                                                          e

A
nti
  tru
    stL
      it
       iga
         tion, MDLN
                  o.2542
                       ,1:14
                           -md-
                              02542
                                  -VSB-
                                      SLC,o
                                          the
                                            rth
                                              anth
                                                 eAc
                                                   tion
                                                      s.

     16
      .    “P
            lain
               ti
                ffs
                  ”me
                    anW
                      asi
                        fBa
                          la
                           ,Ye
                             ldaM
                                esb
                                  ahB
                                    art
                                      let
                                        t,L
                                          avin
                                             iaS
                                               imon
                                                  aBi
                                                    ase
                                                      ll
                                                       ,

L
ind
  aBou
     cha
       rd,B
          ouc
            har
              d&Son
                  sGa
                    rag
                      e,I
                        nc.
                          ,Luk
                             eCuddy
                                  ,Jonn
                                      aDug
                                         an,E
                                            rinD
                                               unb
                                                 ar,L
                                                    arry

G
al
 lan
   t,D
     eni
       seG
         ilmo
            re,P
               atr
                 ic
                  iaH
                    al
                     l,J
                       enn
                         ife
                           rHa
                             rr
                              ison
                                 ,Te
                                   enaM
                                      ari
                                        eJohn
                                            son
                                              ,Lo
                                                riJo

K
irkh
   art
     ,Ko
       riL
         odi
           ,Viv
              idH
                airS
                   tud
                     ioLLC
                         ,Wa
                           une
                             taD
                               ibb
                                 ern
                                   ,JohnL
                                        ohin
                                           ,Ang
                                              usM
                                                acdon
                                                    ald
                                                      ,

E
dga
  rMe
    din
      a,J
        enn
          ife
            rMi
              leikow
                   sky
                     ,Br
                       ierM
                          il
                           lerM
                              ino
                                r,D
                                  avid W
                                       .Na
                                         tion
                                            ,Pa
                                              tr
                                               ic
                                                iaJ
                                                  .Ne
                                                    lson
                                                       ,

Ju
 li
  eRa
    inw
      ate
        r,B
          et
           tyR
             amey
                ,La
                  ure
                    nJi
                      llS
                        chn
                          eid
                            er,Sh
                                ir
                                 leyA
                                    nneS
                                       chr
                                         oed
                                           er,J
                                              asona
                                                  ndAmy

S
tra
  tma
    n,a
      ndT
        oniW
           il
            li
             ams.

     17
      .    “P
            rel
              imin
                 aryA
                    ppr
                      ova
                        lDa
                          te”m
                             ean
                               sth
                                 eda
                                   teonwh
                                        ichth
                                            eCou
                                               rte
                                                 nte
                                                   rsa
                                                     nor
                                                       der

g
ran
  tingp
      rel
        imin
           arya
              ppr
                ova
                  lofth
                      isAg
                         reem
                            ent
                              .

     18
      .    “R
            ele
              ase
                dCl
                  aim
                    s”m
                      ean
                        sth
                          ecl
                            aim
                              sde
                                scr
                                  ibe
                                    dinP
                                       arag
                                          raph
                                             s35
                                               -36o
                                                  fth
                                                    is

A
gre
  eme
    nt.

     19
      .    “R
            ele
              ase
                dPa
                  rt
                   ies
                     ”re
                       fer
                         sjo
                           int
                             lya
                               nds
                                 eve
                                   ral
                                     ly,ind
                                          ividu
                                              al
                                               lya
                                                 ndc
                                                   oll
                                                     ect
                                                       ive
                                                         ly,to

D
efe
  nda
    nt,a
       llo
         fit
           spr
             ede
               ces
                 sor
                   s,p
                     ast
                       ,cu
                         rre
                           nt,o
                              rfo
                                rme
                                  rsub
                                     sid
                                       iar
                                         ies
                                           ,pa
                                             ren
                                               ts
                                                ,af
                                                  fi
                                                   lia
                                                     tes
                                                       ,jo
                                                         int

v
entu
   rer
     s,o
       ff
        ice
          rs
           ,di
             rec
               tor
                 s,emp
                     loy
                       ees
                         ,sh
                           are
                             hold
                                ers
                                  ,ag
                                    ent
                                      s,adm
                                          ini
                                            str
                                              ato
                                                rs
                                                 ,in
                                                   sur
                                                     ers
                                                       ,at
                                                         tor
                                                           ney
                                                             s,

a
ndsu
   cce
     sso
       rsa
         nda
           ssign
               sofe
                  acho
                     fth
                       efo
                         reg
                           oing
                              .Asu
                                 sedinth
                                       isd
                                         efin
                                            it
                                             ion
                                               ,“a
                                                 ff
                                                  il
                                                   iat
                                                     es”

m
ean
  sen
    ti
     tie
       scon
          tro
            ll
             ing
               ,con
                  tro
                    lle
                      dby,und
                            ercommonc
                                    ont
                                      rolw
                                         ith
                                           ,orp
                                              art
                                                ial
                                                  lyow
                                                     nedby
                                                         ,any

o
fth
  eRe
    lea
      sedP
         art
           ies
             .

     20
      .    “R
            ele
              asingP
                   art
                     ies
                       ”re
                         fer
                           sjo
                             int
                               lya
                                 nds
                                   eve
                                     ral
                                       ly,andind
                                               ividu
                                                   al
                                                    lya
                                                      ndc
                                                        oll
                                                          ect
                                                            ive
                                                              ly,

toth
   ePl
     ain
       ti
        ffs
          ,th
            eSe
              tt
               lem
                 entC
                    las
                      sMemb
                          ers
                            ,th
                              eirp
                                 red
                                   ece
                                     sso
                                       rs
                                        ,su
                                          cce
                                            sso
                                              rs
                                               ,pa
                                                 sta
                                                   ndp
                                                     res
                                                       ent

p
are
  nts
    ,sub
       sid
         iar
           ies
             ,af
               fi
                lia
                  tes
                    ,div
                       is
                        ion
                          s,a
                            ndd
                              epa
                                rtm
                                  ent
                                    s,a
                                      nde
                                        acho
                                           fth
                                             eirr
                                                esp
                                                  ect
                                                    ivep
                                                       asta
                                                          nd




                                    6
  Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 8 of 25




p
res
  ento
     ff
      ice
        rs
         ,di
           rec
             tor
               s,emp
                   loy
                     ees
                       ,ag
                         ent
                           s,a
                             tto
                               rney
                                  s,s
                                    erv
                                      ant
                                        s,a
                                          ndr
                                            epr
                                              ese
                                                nta
                                                  tiv
                                                    es,a
                                                       ndth
                                                          e

p
red
  ece
    sso
      rs
       ,su
         cce
           sso
             rs
              ,he
                ir
                 s,e
                   xec
                     uto
                       rs
                        ,adm
                           ini
                             str
                               ato
                                 rs
                                  ,anda
                                      ssig
                                         nso
                                           rtran
                                               sfe
                                                 ree
                                                   s,imm
                                                       edi
                                                         ate

a
ndr
  emo
    te
     ,ofe
        acho
           fth
             efo
               reg
                 oing
                    .Asu
                       sedinth
                             isd
                               efin
                                  it
                                   ion
                                     ,“a
                                       ff
                                        il
                                         iat
                                           es”m
                                              ean
                                                sen
                                                  ti
                                                   tie
                                                     s

c
ont
  rol
    ling
       ,con
          tro
            lle
              dby
                ,und
                   erc
                     ommonc
                          ont
                            rolw
                               ith
                                 ,orp
                                    art
                                      ial
                                        lyow
                                           nedby
                                               ,anyo
                                                   fth
                                                     e

R
ele
  asingP
       art
         ies
           .

      21
       .   “S
            ett
              lem
                entAmoun
                       t”m
                         ean
                           s$31
                              ,000
                                 ,000inU
                                       nit
                                         edS
                                           tat
                                             esdo
                                                lla
                                                  rs
                                                   .

      22
       .   “S
            ett
              lem
                entC
                   las
                     s”m
                       ean
                         s,so
                            le
                             lyf
                               orpu
                                  rpo
                                    seso
                                       fse
                                         tt
                                          lem
                                            entund
                                                 erth
                                                    is

A
gre
  eme
    nt,th
        ecl
          assd
             efin
                edinp
                    arag
                       raph27o
                             fth
                               isA
                                 gre
                                   eme
                                     nt.

      23
       .   “S
            ett
              lem
                entC
                   las
                     sCoun
                         sel
                           ”me
                             ansth
                                 elawf
                                     irm
                                       sofK
                                          apl
                                            anF
                                              ox &K
                                                  il
                                                   she
                                                     ime
                                                       r

LLP
  ,850T
      hir
        dAv
          enu
            e,14
               thF
                 loo
                   r,N
                     ewY
                       ork
                         ,NY10022
                                ;Pe
                                  arson,S
                                        imon& W
                                              arsh
                                                 aw,LLP,

15165V
     entu
        raB
          lvd
            .,Su
               ite400
                    ,Sh
                      erm
                        anO
                          aks
                            ,CA91403
                                   ;andWo
                                        lfH
                                          ald
                                            ens
                                              te
                                               inA
                                                 dle
                                                   r

F
reem
   an &H
       erzLLP
            ,270 M
                 adi
                   sonA
                      venu
                         e,N
                           ewY
                             ork
                               ,NY10016
                                      .

      24
       .   “
           Set
             tlem
                entC
                   las
                     sMemb
                         er”m
                            ean
                              sea
                                chm
                                  emb
                                    ero
                                      fth
                                        eSe
                                          tt
                                           lem
                                             entC
                                                las
                                                  swho

do
 esno
    ttim
       elya
          ndv
            al
             idlye
                 lec
                   ttob
                      eex
                        clud
                           edf
                             romth
                                 eSe
                                   tt
                                    lem
                                      entC
                                         las
                                           s.

      25
       .   “
           Set
             tlem
                entC
                   las
                     sPe
                       riod
                          ”me
                            ansth
                                epe
                                  riodf
                                      roma
                                         ndin
                                            clud
                                               ingS
                                                  ept
                                                    emb
                                                      er7
                                                        ,

2010
   ,toth
       eEx
         ecu
           tionD
               ate(
                  exc
                    eptf
                       orc
                         la
                          imsund
                               erM
                                 iss
                                   iss
                                     ipp
                                       ilaw—w
                                            hic
                                              har
                                                efo
                                                  rpu
                                                    rch
                                                      ase
                                                        s

du
 ringth
      epe
        riodf
            rom M
                arc
                  h24
                    ,2011
                        ,toth
                            eEx
                              ecu
                                tionD
                                    atea
                                       ndund
                                           erRhod
                                                eIs
                                                  landL
                                                      aw—

w
hic
  har
    efo
      rpu
        rch
          ase
            sdu
              ringth
                   epe
                     riodf
                         romJu
                             ly15
                                ,2013
                                    ,toth
                                        eEx
                                          ecu
                                            tionD
                                                ate
                                                  ).

      26
       .   “S
            ett
              lem
                entF
                   und
                     ”me
                       ansth
                           eamoun
                                tpa
                                  idby
                                     Def
                                       end
                                         antins
                                              et
                                               tlem
                                                  ento
                                                     fth
                                                       e

A
ct
 ionspu
      rsu
        anttoP
             arag
                raph38o
                      fth
                        isAg
                           reem
                              enta
                                 nda
                                   nyin
                                      com
                                        eea
                                          rnedonamoun
                                                    tsinth
                                                         e

f
und
  .




                                    7
    Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 9 of 25




B
.      S
       tipu
          lat
            iont
               oSe
                 tt
                  lem
                    entC
                       las
                         sCe
                           rti
                             fic
                               ation

       27
        .     T
              hep
                art
                  iestoth
                        isAg
                           reem
                              enth
                                 ere
                                   bys
                                     tipu
                                        la
                                         teth
                                            at
                                             ,so
                                               le
                                                lyf
                                                  orpu
                                                     rpo
                                                       seso
                                                          fth
                                                            is

s
et
 tlem
    ent
      ,th
        ere
          qui
            rem
              ent
                sofRu
                    les23
                        (a)a
                           nd23
                              (b)
                                (3)o
                                   fth
                                     eFe
                                       der
                                         alRu
                                            leso
                                               fCiv
                                                  ilP
                                                    roc
                                                      edu
                                                        re

a
res
  at
   isf
     ied
       ,and
          ,sub
             jec
               ttoCou
                    rta
                      ppr
                        ova
                          l,th
                             efo
                               llow
                                  ingS
                                     ett
                                       lem
                                         entC
                                            las
                                              ssh
                                                al
                                                 lbec
                                                    ert
                                                      if
                                                       iedf
                                                          or

s
et
 tlem
    entpu
        rpo
          sesa
             stoD
                efe
                  nda
                    nt:

       Allind ividual
                    sa  nde nt
                             itiesinth eU  nit
                                             e dS ta
                                                   tesa nditsterr
                                                                itori
                                                                    e sth a
                                                                          tpu rchased
       KeurigK-CupPo    rt
                         ionP  ac k
                                  sf romp  erson sotherth anK eur
                                                                iga ndno  tforth e
       pur poseofr e
                   saledu ringth ep eriodS e p
                                             temb  er7,2010 ,toA  ugu s
                                                                      t14 ,2020
       (ex ceptforcla
                    im  sund erM  i
                                  ssissippil aw—w  h
                                                   icha  ref o
                                                             rpu r chasesdu r
                                                                            ingth e
       periodf rom M arch24 ,2011 ,toA   ugust14 ,2020 ,a ndRhod  eIslandL  aw—w h
                                                                                 ich
       aref  o
             rpu rchasesfromJu  ly15 ,2013 ,toA   ugus
                                                     t14 ,2020 )
                                                               .E   x
                                                                    clud edfromth  e
       Se
        ttl em e
               ntC lassa r
                         eK  euriga ndit spr edecessor
                                                     s,sub sid
                                                             iaries,parents,affil
                                                                                iate
                                                                                   s,
       jointv enture
                   rs,a ndth e
                             ird ire
                                   c torsa nde xe cu
                                                   tiveo ff
                                                          icers
                                                              ,a ndp arti
                                                                        e stoa ny
       supp ly
             ,r et
                 ail
                   ,o rd i
                         stribut
                               ionc  ontractsw ithK eurigr e
                                                           lat
                                                             ingtoK   eur
                                                                        igK  -Cup
       PortionP acksorK  eurigBr  ew ers,asw  el
                                               la sallf eder
                                                           alg overnm e n
                                                                        tale n
                                                                             titie
                                                                                 sa nd
       instrum ental
                   it
                    ieso fth efe de
                                  ralg  overnm e n
                                                 t,sta
                                                     t esandth ei
                                                                rsubd ivisions,a gen
                                                                                   cie
                                                                                     s
       andin strum en
                    tali
                       ties
                          ,a  nyjudg eo rju rorsa ss
                                                   ignedtoth iscas e
                                                                   ,Judg  eF a
                                                                             r nan
                                                                                 ,a nd
       anypu t a
               tivem emb erso fth eS ett
                                       l eme n
                                             tC  las
                                                   sw  hotim e
                                                             lya ndv alidlye xclude
       them  se
              lv e
                 sfromth  eS ett
                               lem e ntC lassina ccorda ncew i
                                                             thth erequirem entsset
       forthina no rdergrantingpr  e
                                   lim in a
                                          rya pprov a
                                                    lo ftheS et
                                                              tlem entA greem ent
       be
        tw  eenth eSet
                     tlem e ntCl as
                                  sa  ndK e ur
                                             iga  ndF ed e
                                                         ralRuleo fC ivilP rocedure23.

       28
        .     P
              lain
                 ti
                  ffsa
                     ndD
                       efe
                         nda
                           nta
                             gre
                               eth
                                 atth
                                    eCou
                                       rt’
                                         sce
                                           rt
                                            if
                                             ica
                                               tiono
                                                   fth
                                                     eSe
                                                       tt
                                                        lem
                                                          ent

C
las
  sisw
     ithou
         tpr
           ejud
              iceto
                  ,orw
                     aiv
                       ero
                         fth
                           erig
                              htso
                                 f,D
                                   efe
                                     nda
                                       nttoc
                                           ont
                                             estc
                                                ert
                                                  if
                                                   ica
                                                     tiono
                                                         fany

o
the
  rcl
    assp
       ropo
          sedinT
               heMu
                  lt
                   i-D
                     ist
                       ric
                         tLi
                           tig
                             at
                              iono
                                 rina
                                    nyo
                                      the
                                        rpr
                                          oce
                                            eding
                                                .Pl
                                                  ain
                                                    ti
                                                     ffsa
                                                        nd

D
efe
  nda
    ntag
       reetor
            equ
              estth
                  atth
                     epr
                       opo
                         sedo
                            rde
                              rce
                                rt
                                 ify
                                   ingth
                                       eSe
                                         tt
                                          lem
                                            entC
                                               las
                                                 ssh
                                                   al
                                                    lin
                                                      clud
                                                         e

l
ang
  uag
    econ
       fi
        rmingth
              at(
                1)th
                   eCou
                      rt
                       ’sf
                         ind
                           ing
                             sinth
                                 eor
                                   dersh
                                       allh
                                          avenoe
                                               ffe
                                                 ctonth
                                                      eCou
                                                         rt
                                                          ’s

r
ulingona
       nymo
          tiontoc
                ert
                  ifya
                     nyo
                       the
                         rcl
                           assinT
                                heMu
                                   lt
                                    i-D
                                      is
                                       tr
                                        ic
                                         tLi
                                           tig
                                             ation,a
                                                   nd(
                                                     2)no

p
la
 int
   if
    fmayc
        iteo
           rre
             fertoth
                   eCou
                      rt
                       ’sa
                         ppr
                           ova
                             lofth
                                 eSe
                                   tt
                                    lem
                                      entC
                                         las
                                           sasp
                                              ersu
                                                 asiv
                                                    eor

b
ind
  inga
     utho
        ri
         tyw
           ithr
              esp
                ecttoa
                     nymo
                        tiontoc
                              ert
                                ifya
                                   nyo
                                     the
                                       rcl
                                         assinT
                                              he Mu
                                                  lt
                                                   i-D
                                                     is
                                                      tr
                                                       ic
                                                        t

L
it
 iga
   tion,o
        ranyo
            the
              rpr
                oce
                  eding
                      .




                                             8
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 10 of 25




C
.    App
       rova
          lofth
              isA
                gre
                  emen
                     t,N
                       oti
                         ce,andD
                               ism
                                 issa
                                    lofC
                                       laim
                                          s

    29
     .     P
           lain
              ti
               ffsa
                  ndD
                    efe
                      nda
                        nt w
                           il
                            lcoop
                                era
                                  teing
                                      oodf
                                         aitha
                                             ndu
                                               seth
                                                  eirb
                                                     este
                                                        ffo
                                                          rtsto

e
ffe
  ctu
    ateth
        isAg
           reem
              ent
                ,in
                  clud
                     ingtoob
                           ta
                            inth
                               eCou
                                  rt
                                   ’sa
                                     ppr
                                       ova
                                         lofp
                                            roc
                                              edu
                                                res(
                                                   inc
                                                     lud
                                                       ingth
                                                           e

g
ivingo
     fcl
       assno
           tic
             eund
                erRu
                   les23
                       (c)a
                          nd23
                             (e)o
                                fth
                                  eFed
                                     era
                                       lRu
                                         leso
                                            fCiv
                                               ilP
                                                 roc
                                                   edu
                                                     re)
                                                       ,to

s
ecu
  rec
    ert
      if
       ica
         tiono
             fth
               eSe
                 tt
                  lem
                    entC
                       las
                         sfo
                           rse
                             tt
                              lem
                                entpu
                                    rpo
                                      ses
                                        ,and
                                           toob
                                              ta
                                               inth
                                                  epr
                                                    omp
                                                      t,

c
omp
  le
   te
    ,andf
        ina
          ldi
            smi
              ssa
                lwi
                  thp
                    rejud
                        iceo
                           fth
                             eAc
                               tion
                                  sastoD
                                       efe
                                         nda
                                           nt.

    30
     .     P
           romp
              tlya
                 fte
                   rth
                     eEx
                       ecu
                         tionD
                             ate
                               ,Pl
                                 ain
                                   ti
                                    ffssh
                                        al
                                         lsubm
                                             ittoth
                                                  eCou
                                                     rtamo
                                                         tion

f
orp
  rel
    imin
       arya
          ppr
            ova
              lofth
                  ese
                    tt
                     lem
                       ent
                         ,wh
                           ichD
                              efe
                                nda
                                  ntsh
                                     al
                                      lha
                                        veth
                                           eoppo
                                               rtun
                                                  itytor
                                                       evi
                                                         ew

ina
  dva
    nceo
       ffi
         ling
            .Th
              e mo
                 tionsh
                      al
                       lin
                         clud
                            eth
                              epr
                                opo
                                  sedf
                                     ormo
                                        fano
                                           rde
                                             rpr
                                               el
                                                imin
                                                   ari
                                                     ly

a
ppr
  ovingth
        isA
          gre
            eme
              nt,th
                  ete
                    xto
                      fwh
                        ichsh
                            al
                             lbeag
                                 ree
                                   duponbyP
                                          lain
                                             ti
                                              ffsa
                                                 ndD
                                                   efe
                                                     nda
                                                       nt

b
efo
  resubm
       iss
         iono
            fth
              e mo
                 tion
                    .

    31
     .     D
           efe
             nda
               ntsh
                  al
                   lno
                     ti
                      fyf
                        ede
                          rala
                             nds
                               ta
                                teo
                                  ff
                                   ic
                                    ia
                                     lso
                                       fth
                                         iss
                                           et
                                            tlem
                                               enta
                                                  ssp
                                                    eci
                                                      fie
                                                        din

28U
  .S.C
     .§§1715
           (a)&(b
                ).

    32
     .        P
              lain
                 ti
                  ffsa
                     ndD
                       efe
                         nda
                           nta
                             gre
                               eth
                                 at
                                  ,sub
                                     jec
                                       ttoCou
                                            rta
                                              ppr
                                                ova
                                                  l,no
                                                     tic
                                                       eofth
                                                           is

s
et
 tlem
    entsh
        al
         lbed
            ire
              cte
                dtoth
                    eSe
                      tt
                       lem
                         entC
                            las
                              sinam
                                  ann
                                    erth
                                       atc
                                         ons
                                           ti
                                            tut
                                              esv
                                                al
                                                 ida
                                                   nd

su
 ff
  ic
   ien
     tno
       tic
         eina
            cco
              rda
                ncew
                   ithth
                       ere
                         qui
                           rem
                             ent
                               sof
                                 Fed
                                   era
                                     l Ru
                                        leo
                                          fCiv
                                             ilP
                                               roc
                                                 edu
                                                   re23a
                                                       nd

a
nyo
  the
    rapp
       lic
         abl
           elaw
              .

    33
     .     P
           lain
              ti
               ffssh
                   al
                    lse
                      eke
                        ntryo
                            fano
                               rde
                                 randaf
                                      ina
                                        ljudgm
                                             ent
                                               ,th
                                                 ete
                                                   xto
                                                     fwh
                                                       ichsh
                                                           al
                                                            l

b
eag
  ree
    duponbyP
           lain
              ti
               ffsa
                  ndD
                    efe
                      nda
                        ntb
                          efo
                            resubm
                                 iss
                                   iontoth
                                         eCou
                                            rt
                                             :

         (
         a) a
            pprov
                ingthi
                     sA g
                        reementandi
                                  tstermsasbe
                                            ingaf a
                                                  ir
                                                   ,rea
                                                      sonab
                                                          le
                                                           ,and
            a
            dequa
                teset
                    tleme
                        ntastotheSet
                                   tlemen
                                        tClas
                                            sw i
                                               thinthemean
                                                         ingofRu
                                                               le23
            o
            ftheFeder
                    alRule
                         sofC iv
                               ilPr
                                  ocedur
                                       e,anddi
                                             rec
                                               tingit
                                                    sconsummat
                                                             ion
            a
            ccord
                ingtoit
                      ste
                        rms;

         (
         b) confi
                rmingth
                      atcer
                          tif
                            ica
                              tionoftheSett
                                          lementCla
                                                  ssisw i
                                                        thoutpre
                                                               judiceto,or
            wa
             iv e
                rofther
                      ight
                         so f
                            ,D efe
                                 ndanttocontes
                                             tcer
                                                ti
                                                 fic
                                                   ationofanyotherclass
            propose
                  dinT h
                       eMu lt
                            i-Dist
                                 ric
                                   tLit
                                      iga
                                        tionorinanyotherprocee
                                                             dinga ndthat
            noplain
                  ti
                   ffmayciteorref
                                ertotheCou r
                                           t’
                                            sa pp
                                                rova
                                                   lo fth
                                                        eS e
                                                           ttl
                                                             em entClassas


                                    9
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 11 of 25




             p
             ersuas
                  iveorb
                       indingau
                              thor
                                 itywithre
                                         spe
                                           cttoanymot
                                                    iontocer
                                                           ti
                                                            fya
                                                              nyo
                                                                the
                                                                  r
             c
             lassinTheMul
                        ti-Dis
                             tr
                              ictL
                                 it
                                  iga
                                    tion,o
                                         ranyoth
                                               erpr
                                                  oceeding
                                                         ;

         (
         c) r
            ese
              rvingtoth
                      eCourtexc
                              lus
                                iveju
                                    risd
                                       ict
                                         ionove
                                              rth
                                                ese
                                                  tt
                                                   lemen
                                                       tandth
                                                            is
            A
            gre
              em ent
                   ,inc
                      lud
                        ingth
                            ea dmin
                                  is
                                   tra
                                     tionandcon
                                              summa
                                                  tiono
                                                      fthi
                                                         sset
                                                            tlem
                                                               ent;

         (
         d) requi
                ringS e
                      tt
                       lemen
                           tC las
                                sCounse
                                      ltof
                                         ilewi
                                             ththeCle
                                                    rkofth
                                                         eCou rtare co
                                                                     rd
            ofpoten
                  tia
                    lm embersoftheSe
                                   tt
                                    lemen
                                        tClasswhot
                                                 im e
                                                    lyandval
                                                           idlyexclude
            themselvesfr
                       omtheS et
                               tlem
                                  entCl
                                      ass
                                        ,andtoprov
                                                 ideacopyofthereco
                                                                 r dto
            Defe
               nd an
                   t’ sCoun
                          sel;and

         (
         e) d
            ism
              iss
                ingth
                    eAc
                      tionsw
                           ithp
                              rejud
                                  icea
                                     stoD
                                        efe
                                          nda
                                            nt.

    34
     .     T
           hisA
              gre
                eme
                  ntsh
                     al
                      lbe
                        com
                          efin
                             alon
                                lyupono
                                      ccu
                                        rre
                                          nceo
                                             fth
                                               eEf
                                                 fec
                                                   tiv
                                                     eDa
                                                       te
                                                        .

D
.   R
    ele
      ase andD
             ischa
                 rge

    35
     .     U
           ponth
               eoc
                 cur
                   ren
                     ceo
                       fth
                         eEf
                           fec
                             tiv
                               eDa
                                 tea
                                   ndinc
                                       ons
                                         ide
                                           rat
                                             iono
                                                fth
                                                  epaym
                                                      entby

D
efe
  nda
    nto
      fth
        eSe
          tt
           lem
             entAmoun
                    t,th
                       eRe
                         lea
                           singP
                               art
                                 ies(w
                                     heth
                                        ero
                                          rno
                                            tth
                                              eysubm
                                                   itap
                                                      roo
                                                        f

o
fcl
  aimo
     rsh
       areinth
             eSe
               tt
                lem
                  entF
                     und
                       )sh
                         al
                          lbed
                             eem
                               edtoa
                                   ndd
                                     ohe
                                       rebyr
                                           ele
                                             ase
                                               ,ac
                                                 qui
                                                   t,

f
ore
  verd
     isc
       harg
          e,a
            ndc
              ove
                nan
                  tno
                    ttosu
                        eKe
                          uriga
                              nda
                                llo
                                  fit
                                    spr
                                      ede
                                        ces
                                          sor
                                            s,p
                                              ast
                                                ,cu
                                                  rre
                                                    nt,o
                                                       r

f
orm
  ersub
      sid
        iar
          ies
            ,pa
              ren
                ts
                 ,af
                   fi
                    lia
                      tes
                        ,jo
                          intv
                             entu
                                rer
                                  s,o
                                    ff
                                     ice
                                       rs
                                        ,di
                                          rec
                                            tor
                                              s,emp
                                                  loy
                                                    ees
                                                      ,

sh
 are
   hold
      ers
        ,ag
          ent
            s,a
              dmin
                 is
                  tra
                    tor
                      s,in
                         sur
                           ers
                             ,at
                               tor
                                 ney
                                   s,a
                                     ndsu
                                        cce
                                          sso
                                            rsanda
                                                 ssig
                                                    nso
                                                      fea
                                                        cho
                                                          f

th
 efo
   reg
     oingf
         roma
            llc
              laim
                 s,d
                   ema
                     nds
                       ,ac
                         tion
                            s,su
                               it
                                s,a
                                  ndc
                                    aus
                                      eso
                                        fac
                                          tion
                                             ,wh
                                               eth
                                                 erc
                                                   las
                                                     sor

ind
  ividu
      al
       ,Pl
         ain
           ti
            ffsh
               avea
                  sse
                    rte
                      d,o
                        rcou
                           ldh
                             avea
                                sse
                                  rte
                                    d,inth
                                         eAc
                                           tion
                                              sund
                                                 erf
                                                   ede
                                                     ralo
                                                        rst
                                                          ate

l
aw,o
   rth
     ata
       reb
         ase
           donac
               ommonnu
                     cle
                       uso
                         fop
                           era
                             tiv
                               efa
                                 ct
                                  ,ors
                                     imi
                                       larc
                                          ondu
                                             cttoa
                                                 nyth
                                                    ati
                                                      sat

i
ssu
  einth
      eAc
        tion
           s.H
             owe
               ver
                 ,no
                   thingh
                        ere
                          insh
                             allr
                                ele
                                  ase(
                                     a)a
                                       nyc
                                         la
                                          imsina
                                               nyo
                                                 the
                                                   rcu
                                                     rre
                                                       ntly

p
end
  ingl
     it
      iga
        tion
           ,or(
              b)a
                nyc
                  la
                   imsf
                      orn
                        egl
                          ige
                            nce
                              ,pe
                                rson
                                   alin
                                      jury
                                         ,br
                                           eac
                                             hofc
                                                ont
                                                  rac
                                                    t,b
                                                      rea
                                                        cho
                                                          f

p
rodu
   ctw
     arr
       anty
          ,ba
            ilm
              ent
                ,fa
                  ilu
                    retod
                        el
                         ive
                           r,lo
                              stg
                                ood
                                  s,d
                                    amag
                                       edo
                                         rde
                                           lay
                                             edg
                                               ood
                                                 s,p
                                                   rodu
                                                      ct

d
efe
  ct
   ,ors
      imi
        larc
           la
            imb
              etw
                eena
                   nyo
                     fth
                       eRe
                         lea
                           sedP
                              art
                                iesa
                                   nda
                                     nyo
                                       fth
                                         eRe
                                           lea
                                             singP
                                                 art
                                                   ies,o
                                                       r

(
c)a
  nya
    lre
      ady
        -pe
          ndingc
               laim
                  sma
                    deinT
                        he Mu
                            lt
                             i-D
                               is
                                tr
                                 ic
                                  tLi
                                    tig
                                      at
                                       ionf
                                          ord
                                            ire
                                              ctpu
                                                 rch
                                                   ase
                                                     sfr
                                                       om

K
eur
  ig.



                                   10
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 12 of 25




    36
     .    T
          her
            ele
              ases
                 etf
                   orthinP
                         arag
                            raph35c
                                  ons
                                    ti
                                     tut
                                       esaw
                                          aiv
                                            ero
                                              fSe
                                                ction1542o
                                                         fth
                                                           e

C
ali
  for
    niaC
       ivi
         lCod
            ewh
              ichp
                 rov
                   ide
                     sth
                       at
                        :

          AGENERALRELEASEDOESNOTEXTENDTOCLAIMS
          THATTHECREDITORORRELEASINGPARTYDOESNOT
          KNOWORSUSPECTTOEX ISTINHISORHERFAVORAT
          THETIMEOFEXECUTINGTHERELEASEANDTHAT,IF
          KNOWNBYH IMORHER, WOULDHAVE MATER
                                          IALLY
          AFFECTEDH
                  ISORHERSETTLEMENT WITHTHEDEBTOR
          ORRELEASEDPARTY,

a
ndaw
   aiv
     ero
       fanys
           imi
             lar
               ,comp
                   ara
                     ble
                       ,ore
                          quiv
                             ale
                               ntp
                                 rov
                                   is
                                    ion
                                      ,st
                                        atu
                                          te
                                           ,reg
                                              ula
                                                tion
                                                   ,ru
                                                     le
                                                      ,or

p
rin
  cip
    leo
      flawo
          requ
             ityo
                fanyo
                    the
                      rst
                        ateo
                           rapp
                              lic
                                abl
                                  eju
                                    ri
                                     sdi
                                       ction
                                           .Th
                                             eRe
                                               lea
                                                 singP
                                                     art
                                                       ies

a
cknow
    ledg
       eth
         atth
            eya
              reaw
                 areth
                     atth
                        eym
                          ayh
                            ere
                              aft
                                erd
                                  isc
                                    ove
                                      rfa
                                        ctsinadd
                                               it
                                                ionto
                                                    ,ord
                                                       if
                                                        fer
                                                          ent

f
rom
  ,tho
     sef
       act
         swh
           ichth
               eyknowo
                     rbe
                       lie
                         vetob
                             etr
                               uew
                                 ithr
                                    esp
                                      ecttoth
                                            esub
                                               jec
                                                 tma
                                                   tte
                                                     rofth
                                                         is

A
gre
  eme
    nt,bu
        tth
          ati
            tisth
                eirin
                    ten
                      tiontor
                            ele
                              aseands
                                    et
                                     tlef
                                        ully
                                           ,fin
                                              al
                                               ly,a
                                                  ndf
                                                    ore
                                                      vera
                                                         nya
                                                           nda
                                                             ll

c
laim
   sre
     lea
       sedinP
            arag
               raph35
                    ,andinf
                          urth
                             era
                               nceo
                                  fsu
                                    chin
                                       ten
                                         tion
                                            ,th
                                              isr
                                                ele
                                                  asesh
                                                      allb
                                                         eand

r
ema
  inine
      ffe
        ctno
           twi
             ths
               tand
                  ingth
                      edi
                        scov
                           eryo
                              rex
                                is
                                 ten
                                   ceo
                                     fanysu
                                          cha
                                            ddi
                                              tion
                                                 alo
                                                   rdi
                                                     ffe
                                                       ren
                                                         t

f
act
  s.T
    hep
      art
        iesa
           cknow
               ledg
                  eth
                    atth
                       efo
                         reg
                           oingw
                               aiv
                                 erw
                                   ass
                                     epa
                                       rat
                                         elyb
                                            arg
                                              ain
                                                edf
                                                  ora
                                                    ndi
                                                      sa

k
eya
  ndin
     teg
       rale
          lem
            ento
               fth
                 eAg
                   reem
                      ento
                         fwh
                           ichthi
                                sre
                                  lea
                                    sei
                                      sap
                                        art
                                          .

    37
     .    D
          efe
            nda
              ntr
                ele
                  ase
                    sth
                      eRe
                        lea
                          singP
                              art
                                iesa
                                   ndS
                                     ett
                                       lem
                                         entC
                                            las
                                              sCoun
                                                  self
                                                     roma
                                                        ny

a
nda
  llc
    laim
       sth
         ata
           ri
            seou
               tofo
                  rre
                    la
                     teina
                         nyw
                           aytoth
                                ein
                                  st
                                   itu
                                     tion
                                        ,pr
                                          ose
                                            cut
                                              ion
                                                ,ors
                                                   et
                                                    tlem
                                                       ento
                                                          f

th
 eRe
   lea
     sedC
        laim
           sag
             ain
               stD
                 efe
                   nda
                     nt.

E
.   P
    aym
      ent
        s

    38
     .    D
          efe
            nda
              ntsh
                 al
                  lpayo
                      rcau
                         setob
                             epa
                               idth
                                  eSe
                                    tt
                                     lem
                                       entAmoun
                                              tof$31m
                                                    il
                                                     lionin

U
nit
  edS
    tat
      esdo
         lla
           rsbyw
               iret
                  ran
                    sfe
                      rin
                        toth
                           eEs
                             crowA
                                 ccoun
                                     t.T
                                       heS
                                         ett
                                           lem
                                             entAmoun
                                                    tsh
                                                      al
                                                       lbe

w
iret
   ran
     sfe
       rre
         dbyD
            efend
                anto
                   rit
                     sde
                       sig
                         neeinth
                               ema
                                 nne
                                   rse
                                     tfo
                                       rthb
                                          elow
                                             :




                                   11
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 13 of 25




     (
     a) D
        efe
          nda
            nt sh
                al
                 lpayo
                     rcau
                        setob
                            epa
                              idtw
                                 ohund
                                     reda
                                        ndf
                                          if
                                           tythou
                                                sanddo
                                                     lla
                                                       rs

          (
          $250
             ,000
                )wi
                  thinf
                      our
                        tee
                          nbu
                            sin
                              essd
                                 ayso
                                    fth
                                      ePr
                                        el
                                         imin
                                            aryA
                                               ppr
                                                 ova
                                                   lDa
                                                     te
                                                      .

     (
     b) D
        efe
          nda
            ntsh
               al
                lpayo
                    rcau
                       setob
                           epa
                             idth
                                ir
                                 tym
                                   il
                                    lions
                                        eve
                                          nhund
                                              reda
                                                 ndf
                                                   if
                                                    ty

          thou
             sanddo
                  lla
                    rs(
                      $30
                        ,750
                           ,000
                              )onJ
                                 anu
                                   ary6
                                      ,2021
                                          ,wh
                                            ichd
                                               atesh
                                                   al
                                                    lbep
                                                       rio
                                                         rto

          th
           efin
              ala
                ppr
                  ova
                    lhe
                      aring
                          .

    39
     .    N
          ei
           the
             rPl
               ain
                 ti
                  ffsno
                      rDe
                        fend
                           antsh
                               al
                                lre
                                  que
                                    stth
                                       ataf
                                          ina
                                            lapp
                                               rov
                                                 alh
                                                   ear
                                                     ingo
                                                        ccu
                                                          r

b
efo
  reJ
    anu
      ary6
         ,2021
             .

F
.At
  torn
     eys
       ’Fe
         es

    40
     .    S
          ett
            lem
              entC
                 las
                   sCoun
                       selm
                          aya
                            tana
                               ppr
                                 opr
                                   ia
                                    tet
                                      ime
                                        ,de
                                          term
                                             ine
                                               dinth
                                                   eirso
                                                       le

d
isc
  ret
    ion
      ,subm
          itamo
              tions
                  eek
                    inga
                       ppr
                         ova
                           lofth
                               epaym
                                   ento
                                      fat
                                        tor
                                          ney
                                            s’f
                                              ees
                                                ,plu
                                                   sco
                                                     stsa
                                                        nd

e
xpe
  nse
    sin
      cur
        red
          ,andin
               cen
                 tiv
                   epaym
                       ent
                         sto
                           Pla
                             int
                               if
                                fsf
                                  romth
                                      eSe
                                        tt
                                         lem
                                           entF
                                              und
                                                .

    41
     .    Sub
            jec
              ttoCou
                   rta
                     ppr
                       ova
                         l,P
                           lain
                              ti
                               ffsa
                                  ndS
                                    ett
                                      lem
                                        entC
                                           las
                                             sCoun
                                                 selsh
                                                     al
                                                      lbe

r
eimbu
    rse
      dandp
          aidso
              lelyou
                   tofth
                       eSe
                         tt
                          lem
                            entFundf
                                   ora
                                     nyin
                                        cen
                                          tiv
                                            epaym
                                                ent
                                                  sanda
                                                      ll

e
xpe
  nse
    sandc
        la
         imsin
             clud
                ing
                  ,bu
                    tno
                      tlim
                         ite
                           dto
                             ,at
                               tor
                                 ney
                                   s’f
                                     eesa
                                        ndp
                                          ast
                                            ,cu
                                              rre
                                                nt,o
                                                   rfu
                                                     tur
                                                       e

l
it
 iga
   tione
       xpe
         nse
           s.

    42
     .    A
          tto
            rney
               s’f
                 eesa
                    nde
                      xpe
                        nse
                          saw
                            ard
                              edbyth
                                   eCou
                                      rtsh
                                         al
                                          lbep
                                             aya
                                               blef
                                                  romth
                                                      e

S
ett
  lem
    entF
       unduponaw
               ard
                 ,no
                   twi
                     ths
                       tand
                          ingth
                              eex
                                is
                                 ten
                                   ceo
                                     fanyt
                                         ime
                                           ly-
                                             fi
                                              ledob
                                                  jec
                                                    tion
                                                       s

th
 ere
   to,o
      rpo
        ten
          tia
            lfo
              rapp
                 ealth
                     ere
                       from
                          ,orc
                             oll
                               ate
                                 rala
                                    tta
                                      ckonth
                                           ese
                                             tt
                                              lem
                                                ento
                                                   ranyp
                                                       art

th
 ere
   of,sub
        jec
          ttoS
             ett
               lem
                 entC
                    las
                      sCoun
                          sel
                            ’sob
                               lig
                                 at
                                  iontom
                                       akea
                                          ppr
                                            opr
                                              iat
                                                ere
                                                  fund
                                                     sor

r
epaym
    ent
      stoth
          eSe
            tt
             lem
               entF
                  und
                    ,in
                      clud
                         inga
                            ssp
                              eci
                                fie
                                  dinP
                                     arag
                                        raph45
                                             .

    43
     .    T
          hep
            roc
              edu
                ref
                  ora
                    ndth
                       eal
                         low
                           anc
                             eord
                                isa
                                  llow
                                     anc
                                       ebyth
                                           eCou
                                              rto
                                                fany

a
ppl
  ica
    tionbyS
          ett
            lem
              entC
                 las
                   sCoun
                       self
                          ora
                            tto
                              rney
                                 s’f
                                   eesa
                                      nde
                                        xpe
                                          nse
                                            stob
                                               epa
                                                 idou
                                                    tofth
                                                        e

S
ett
  lem
    entF
       undi
          sno
            tan
              ece
                ssa
                  ryt
                    ermo
                       fth
                         ese
                           tt
                            lem
                              ento
                                 rth
                                   isA
                                     gre
                                       eme
                                         nta
                                           ndi
                                             tisno
                                                 ta




                                   12
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 14 of 25




c
ond
  it
   iono
      fth
        isA
          gre
            eme
              ntt
                ha
                 tanyp
                     art
                       icu
                         lara
                            ppl
                              ica
                                tionf
                                    ora
                                      tto
                                        rney
                                           s’f
                                             eeso
                                                rexp
                                                   ens
                                                     esb
                                                       e

a
ppr
  ove
    d.P
      lain
         ti
          ffsa
             ndS
               ett
                 lem
                   entC
                      las
                        sCoun
                            selm
                               ayno
                                  tca
                                    nce
                                      lort
                                         erm
                                           ina
                                             teth
                                                eAg
                                                  reem
                                                     ento
                                                        r

th
 ese
   tt
    lem
      entb
         ase
           donth
               eCou
                  rt
                   ’so
                     ranya
                         ppe
                           lla
                             tec
                               our
                                 t’
                                  sru
                                    lingw
                                        ithr
                                           esp
                                             ecttoa
                                                  tto
                                                    rney
                                                       s’f
                                                         ees
                                                           .

A
nyo
  rde
    rorp
       roc
         eed
           ingr
              ela
                tingtoth
                       efe
                         eande
                             xpe
                               nsea
                                  ppl
                                    ica
                                      tion
                                         ,ora
                                            nyob
                                               jec
                                                 tionto
                                                      ,mo
                                                        tion

r
ega
  rding
      ,ora
         ppe
           alf
             roma
                nyo
                  rde
                    rorp
                       roc
                         eed
                           ingr
                              ela
                                tingth
                                     ere
                                       too
                                         rre
                                           ver
                                             salo
                                                rmod
                                                   if
                                                    ica
                                                      tion

th
 ere
   of,sh
       al
        lno
          top
            era
              tetomod
                    ify
                      ,te
                        rmin
                           ateo
                              rca
                                nce
                                  lth
                                    isAg
                                       reem
                                          ent,o
                                              raf
                                                fec
                                                  tord
                                                     elayth
                                                          e

f
ina
  li
   tyo
     fth
       efin
          aljudgm
                ento
                   rth
                     ere
                       lea
                         sesc
                            ont
                              ain
                                edth
                                   ere
                                     ino
                                       ranyo
                                           the
                                             ror
                                               der
                                                 sen
                                                   ter
                                                     ed

pu
 rsu
   anttoth
         isA
           gre
             emen
                t.

    44
     .    T
          heD
            efe
              nda
                ntsh
                   al
                    lno
                      tha
                        vea
                          nyob
                             lig
                               at
                                iontop
                                     aya
                                       nypo
                                          rt
                                           iono
                                              fat
                                                tor
                                                  ney
                                                    s’f
                                                      ees

o
rexp
   ens
     es,a
        sid
          efr
            omp
              aym
                ent
                  sdu
                    etoth
                        eSe
                          tt
                           lem
                             entF
                                und
                                  .

    45
     .    I
          fth
            eEf
              fec
                tiv
                  eDa
                    tedo
                       esno
                          toc
                            cur
                              ,af
                                ina
                                  ljudgm
                                       enti
                                          sno
                                            ten
                                              ter
                                                edf
                                                  ora
                                                    nyr
                                                      eason

(
inc
  lud
    ingr
       eve
         rsa
           lofth
               ejudgm
                    entona
                         ppe
                           al)
                             ,ori
                                fth
                                  isA
                                    gre
                                      eme
                                        nti
                                          ste
                                            rmin
                                               ate
                                                 d,th
                                                    ena
                                                      ny

aw
 ardo
    ffe
      esa
        nd/o
           rexp
              ens
                esi
                  snolong
                        erp
                          ayab
                             le
                              .Inth
                                  eev
                                    entth
                                        ata
                                          nypo
                                             rt
                                              iono
                                                 fth
                                                   eaw
                                                     ard
                                                       ed

f
eesa
   nd/o
      rexp
         ens
           esh
             asa
               lre
                 adyb
                    eenp
                       aidf
                          romth
                              eSe
                                tt
                                 lem
                                   entF
                                      und
                                        ,ea
                                          chS
                                            ett
                                              lem
                                                entC
                                                   las
                                                     s

Coun
   sell
      awf
        irmsh
            al
             lwi
               thinth
                    ir
                     ty(
                       30)d
                          aysf
                             romth
                                 eev
                                   entw
                                      hic
                                        hpr
                                          eclud
                                              esth
                                                 eEf
                                                   fec
                                                     tiv
                                                       eDa
                                                         te

f
romo
   ccu
     rr
      ing
        ,pr
          eclud
              esaf
                 ina
                   ljudgm
                        entf
                           romb
                              einge
                                  nte
                                    red
                                      ,ort
                                         erm
                                           ina
                                             testh
                                                 eAg
                                                   reem
                                                      ent
                                                        ,

r
efundtoth
        eDe
          fend
             antth
                 efe
                   esa
                     nde
                       xpe
                         nse
                           spa
                             idtoth
                                  atS
                                    ett
                                      lem
                                        entC
                                           las
                                             sCoun
                                                 sell
                                                    awf
                                                      irm
                                                        ,

p
lusa
   nyin
      ter
        est
          ,ifa
             ny,a
                ctu
                  al
                   lya
                     ccr
                       uedonsu
                             chf
                               und
                                 s.I
                                   fanyaw
                                        ardo
                                           ffe
                                             esa
                                               nde
                                                 xpe
                                                   nse
                                                     sis

r
edu
  cedo
     rre
       ver
         sedonapp
                eal
                  ,orshou
                        ldi
                          tbed
                             ete
                               rmin
                                  edth
                                     atS
                                       ett
                                         lem
                                           entC
                                              las
                                                sCoun
                                                    seli
                                                       sno
                                                         t

e
nti
  tle
    dtof
       eesa
          nde
            xpe
              nse
                s,bu
                   taf
                     ina
                       ljudgm
                            enti
                               soth
                                  erw
                                    isee
                                       nte
                                         red
                                           ,Se
                                             tt
                                              lem
                                                entC
                                                   las
                                                     sCoun
                                                         sel

sh
 al
  lwi
    thinth
         ir
          ty(
            30)d
               aysf
                  romth
                      eda
                        teo
                          faf
                            ina
                              lor
                                derbyth
                                      eSe
                                        condC
                                            irc
                                              uito
                                                 rth
                                                   eSup
                                                      rem
                                                        e

Cou
  rtd
    ire
      ct
       ingsu
           chr
             edu
               ctiono
                    rre
                      ver
                        sal
                          ,ma
                            kesu
                               chr
                                 efund
                                     sasa
                                        rer
                                          equ
                                            ire
                                              dbysu
                                                  chf
                                                    ina
                                                      lor
                                                        der
                                                          ,

a
ndsu
   chf
     und
       ssh
         al
          lbed
             is
              tr
               ibu
                 tedbyth
                       eadm
                          ini
                            str
                              ato
                                rtoth
                                    eSe
                                      tt
                                       lem
                                         entC
                                            las
                                              s.




                                   13
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 15 of 25




G
.   S
    ett
      lem
        entFund

    46
     .    T
          heS
            ett
              lem
                entF
                   undi
                      sin
                        tend
                           edbyth
                                epa
                                  rt
                                   iestoth
                                         isA
                                           gre
                                             eme
                                               nttob
                                                   etr
                                                     eat
                                                       eda
                                                         s

a“
 qua
   li
    fie
      dse
        tt
         lem
           entf
              und
                ”fo
                  rfe
                    der
                      alin
                         com
                           etaxpu
                                rpo
                                  sespu
                                      rsu
                                        anttoT
                                             rea
                                               s.R
                                                 eg.

§1
 .468B
     -1,a
        ndtoth
             atendth
                   epa
                     rt
                      iestoth
                            isA
                              gre
                                eme
                                  ntsh
                                     al
                                      lcoop
                                          era
                                            tew
                                              ithe
                                                 acho
                                                    the
                                                      rand

sh
 al
  lno
    tta
      keapo
          si
           tionina
                 nyf
                   il
                    ingo
                       rbe
                         for
                           eanyt
                               axa
                                 utho
                                    ri
                                     tyth
                                        ati
                                          sin
                                            con
                                              sis
                                                ten
                                                  twi
                                                    thsu
                                                       ch

t
rea
  tme
    nt.A
       tth
         ere
           que
             sto
               fDe
                 fend
                    ant
                      ,a“
                        rel
                          ationb
                               acke
                                  lec
                                    tion
                                       ”asd
                                          esc
                                            rib
                                              edinT
                                                  rea
                                                    s.R
                                                      eg.§

1
.468B
    -1(
      j)sh
         allb
            ema
              desoa
                  stoe
                     nab
                       leth
                          eSe
                            tt
                             lem
                               entF
                                  undtob
                                       etr
                                         eat
                                           eda
                                             saqu
                                                al
                                                 if
                                                  ied

s
et
 tlem
    entf
       undf
          romth
              eea
                rl
                 ies
                   tda
                     tepo
                        ssib
                           le
                            ,andth
                                 epa
                                   rt
                                    iessh
                                        al
                                         lta
                                           kea
                                             lla
                                               ct
                                                ion
                                                  sasm
                                                     ayb
                                                       e

n
ece
  ssa
    ryo
      rapp
         rop
           ria
             tetoth
                  ise
                    nd.

    47
     .    T
          oth
            eex
              ten
                tpr
                  act
                    ica
                      ble
                        ,th
                          eSe
                            tt
                             lem
                               entF
                                  undsh
                                      allb
                                         e(i
                                           )inv
                                              est
                                                edinU
                                                    nit
                                                      ed

S
tat
  esG
    ove
      rnm
        entT
           rea
             suryob
                  lig
                    at
                     ion
                       s,(
                         ii
                          )de
                            pos
                              ite
                                dinaU
                                    nit
                                      edS
                                        tat
                                          esT
                                            rea
                                              sury Mon
                                                     ey

M
ark
  etF
    und
      ,or(
         ii
          i)d
            epo
              si
               tedinaf
                     ede
                       ral
                         lyin
                            sur
                              eda
                                ccoun
                                    tina
                                       namoun
                                            tno
                                              tex
                                                cee
                                                  ding

$250
   ,000o
       rth
         elim
            it
             soff
                ede
                  ralin
                      sur
                        anc
                          e,w
                            hic
                              hev
                                eri
                                  sgr
                                    eat
                                      er.A
                                         llin
                                            com
                                              eea
                                                rne
                                                  donth
                                                      e

S
ett
  lem
    entF
       undsh
           al
            lbe
              com
                eandr
                    ema
                      inp
                        arto
                           fth
                             eSe
                               tt
                                lem
                                  entF
                                     und
                                       .

    48
     .    D
          efe
            nda
              nt sh
                  al
                   lno
                     tha
                       vea
                         nyr
                           espon
                               sib
                                 il
                                  ity
                                    ,fin
                                       anc
                                         ialob
                                             lig
                                               at
                                                ion
                                                  ,orl
                                                     iab
                                                       il
                                                        ity

w
hat
  soe
    verw
       ithr
          esp
            ecttoth
                  einv
                     estm
                        ent
                          ,di
                            str
                              ibu
                                tion
                                   ,ora
                                      dmin
                                         is
                                          tra
                                            tiono
                                                fth
                                                  eSe
                                                    tt
                                                     lem
                                                       entF
                                                          und
                                                            ,

in
 clud
    ing
      ,bu
        tno
          tlim
             ite
               dto
                 ,th
                   eco
                     stsa
                        nde
                          xpe
                            nse
                              sofsu
                                  chinv
                                      estm
                                         ent
                                           ,di
                                             str
                                               ibu
                                                 tion
                                                    ,and

a
dmin
   is
    tra
      tion
         ,ex
           cep
             tase
                xpr
                  ess
                    lyo
                      the
                        rwi
                          sep
                            rov
                              ide
                                dinth
                                    isA
                                      gre
                                        eme
                                          nt.T
                                             hec
                                               la
                                                imsp
                                                   roc
                                                     ess

f
orth
   edi
     str
       ibu
         tiono
             fth
               eSe
                 tt
                  lem
                    entF
                       undw
                          il
                           lbea
                              dmin
                                 is
                                  ter
                                    edbya
                                        nind
                                           epe
                                             nde
                                               ntc
                                                 la
                                                  ims

a
dmin
   is
    tra
      tors
         ele
           cte
             dbyS
                ett
                  lem
                    entC
                       las
                         sCoun
                             sela
                                nda
                                  ppr
                                    ove
                                      dbyth
                                          eCou
                                             rt
                                              .De
                                                fend
                                                   antw
                                                      il
                                                       l

h
avenoinvo
        lvem
           entinr
                evi
                  ewingo
                       rch
                         all
                           eng
                             ingc
                                la
                                 ims
                                   .Th
                                     ecl
                                       aim
                                         sadm
                                            ini
                                              str
                                                ato
                                                  rsh
                                                    al
                                                     lno
                                                       t

d
isbu
   rseth
       eSe
         tt
          lem
            entFund
                  ,ex
                    cep
                      tasp
                         rov
                           ide
                             dinth
                                 isA
                                   gre
                                     eme
                                       nt,bya
                                            nor
                                              dero
                                                 fth
                                                   eCou
                                                      rt
                                                       ,or

w
ithth
    ewr
      it
       tenag
           reem
              ento
                 fcoun
                     self
                        ora
                          llo
                            fth
                              eRe
                                lea
                                  singP
                                      art
                                        iespu
                                            rsu
                                              anttoth
                                                    isA
                                                      gre
                                                        eme
                                                          nt.



                                   14
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 16 of 25




T
her
  ewi
    llb
      enor
         eve
           rsiontoD
                  efe
                    nda
                      nto
                        fmon
                           iesth
                               atm
                                 ayb
                                   erem
                                      ain
                                        inga
                                           fte
                                             ral
                                               loc
                                                 ationa
                                                      nd

d
is
 tr
  ibu
    tion
       .

    49
     .     A
           nyS
             ett
               lem
                 entC
                    las
                      sMemb
                          erw
                            hodo
                               esno
                                  tsubm
                                      itat
                                         ime
                                           lya
                                             ndv
                                               al
                                                idproo
                                                     fof

c
laimw
    il
     lno
       tbee
          nti
            tle
              dtor
                 ece
                   ivea
                      nyo
                        fth
                          epr
                            oce
                              edsf
                                 romth
                                     eSe
                                       tt
                                        lem
                                          entF
                                             und
                                               ,bu
                                                 twi
                                                   ll

o
the
  rwi
    seb
      eboundbya
              llo
                fth
                  ete
                    rmsinth
                          isA
                            gre
                              eme
                                nt,in
                                    clud
                                       ingth
                                           ete
                                             rmso
                                                fth
                                                  ejudgm
                                                       entto

b
een
  ter
    edinth
         eAc
           tionsa
                ndth
                   ere
                     lea
                       sesp
                          rov
                            idedf
                                orh
                                  ere
                                    in,a
                                       ndw
                                         il
                                          lbeb
                                             arr
                                               edf
                                                 romb
                                                    ring
                                                       ing

o
rpa
  rt
   icip
      at
       ingina
            nya
              ctionina
                     nyf
                       orumag
                            ain
                              stth
                                 eDe
                                   fend
                                      antc
                                         onc
                                           ern
                                             ingth
                                                 eRe
                                                   lea
                                                     sed

C
laim
   s.

    50
     .     P
           erson
               sre
                 que
                   st
                    inge
                       xclu
                          sionf
                              romth
                                  eSe
                                    tt
                                     lem
                                       entC
                                          las
                                            ssh
                                              al
                                               lber
                                                  equ
                                                    ire
                                                      dto

p
rov
  ideth
      efo
        llow
           ingin
               form
                  ationtoth
                          ecl
                            aim
                              sadm
                                 ini
                                   str
                                     ato
                                       r:(
                                         i)n
                                           ame
                                             ;(i
                                               i)a
                                                 ddr
                                                   ess
                                                     ;(i
                                                       ii
                                                        )

t
ele
  phon
     enumb
         er;(
            iv)ane
                 st
                  ima
                    teo
                      fth
                        eapp
                           rox
                             ima
                               tenumb
                                    era
                                      ndty
                                         peo
                                           fK-CupPo
                                                  rt
                                                   ionP
                                                      ack
                                                        s

pu
 rch
   ase
     d,a
       nd(
         v)as
            ta
             tem
               entth
                   atth
                      epe
                        rsono
                            ren
                              ti
                               tyw
                                 ish
                                   estob
                                       eex
                                         clud
                                            edf
                                              romth
                                                  e

S
ett
  lem
    entC
       las
         s.U
           nle
             sso
               the
                 rwi
                   seo
                     rde
                       redbyth
                             eCou
                                rt
                                 ,anyp
                                     ersonw
                                          hodo
                                             esno
                                                tsubm
                                                    ita

t
ime
  lyr
    equ
      estf
         ore
           xclu
              siona
                  spr
                    ovid
                       edbyth
                            iss
                              ect
                                ionsh
                                    al
                                     lbeboundbyth
                                                isA
                                                  gre
                                                    eme
                                                      nt. T
                                                          he

d
ead
  lin
    efo
      rsubm
          it
           tingr
               equ
                 est
                   sfo
                     rex
                       clu
                         sionsh
                              allb
                                 e21c
                                    ale
                                      nda
                                        rday
                                           spr
                                             iortoth
                                                   efin
                                                      al

a
ppr
  ova
    lhe
      aring
          .

    51
     .     T
           hec
             la
              imsa
                 dmin
                    is
                     tra
                       torsh
                           al
                            lsc
                              ana
                                nds
                                  ende
                                     lec
                                       tron
                                          ica
                                            llyc
                                               opi
                                                 eso
                                                   fal
                                                     lre
                                                       que
                                                         sts

f
ore
  xclu
     siontoD
           efe
             ndan
                t’
                 sCoun
                     sela
                        ndtoS
                            ett
                              lem
                                entC
                                   las
                                     sCoun
                                         sele
                                            xpe
                                              dit
                                                iou
                                                  sly(
                                                     andno
                                                         t

mo
 reth
    anth
       ree(
          3)bu
             sin
               essd
                  ays
                    )af
                      terth
                          ecl
                            aim
                              sadm
                                 ini
                                   str
                                     ato
                                       rre
                                         ceiv
                                            essu
                                               char
                                                  equ
                                                    est
                                                      .Pr
                                                        iorto

th
 een
   tryo
      ffin
         aljudgm
               ent
                 ,Se
                   tt
                    lem
                      entC
                         las
                           sCou
                              nse
                                lwi
                                  llc
                                    aus
                                      etob
                                         epr
                                           ovid
                                              edal
                                                 is
                                                  tofa
                                                     ll

p
erson
    swhoh
        aver
           equ
             est
               ede
                 xclu
                    sionf
                        romth
                            eSe
                              tt
                               lem
                                 entC
                                    las
                                      s,a
                                        ndsh
                                           al
                                            lca
                                              usetob
                                                   ece
                                                     rt
                                                      if
                                                       ied

th
 ata
   llr
     equ
       est
         sfo
           rex
             clu
               sionr
                   ece
                     ive
                       dbyth
                           ecl
                             aim
                               sadm
                                  ini
                                    str
                                      ato
                                        rha
                                          veb
                                            eenc
                                               opi
                                                 eda
                                                   nd

p
rov
  ide
    d.




                                   15
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 17 of 25




    52
     .    A
          llp
            roc
              eed
                ing
                  swi
                    thr
                      esp
                        ecttoth
                              eadm
                                 ini
                                   str
                                     at
                                      ion
                                        ,pr
                                          oce
                                            ssing
                                                ,andd
                                                    ete
                                                      rmin
                                                         at
                                                          ion

o
fcl
  aim
    sanda
        llc
          ont
            rov
              ers
                iesr
                   ela
                     tingth
                          ere
                            to,in
                                clud
                                   ingd
                                      ispu
                                         tedqu
                                             est
                                               ion
                                                 sofl
                                                    awa
                                                      ndf
                                                        actw
                                                           ith

r
esp
  ecttoth
        eva
          lid
            ityo
               fcl
                 aim
                   s,sh
                      al
                       lbesub
                            jec
                              ttoth
                                  eju
                                    ri
                                     sdi
                                       ctiono
                                            fth
                                              eCou
                                                 rt
                                                  .

H
.   R
    esc
      iss
        iono
           fth
             eAg
               reem
                  ent

    53
     .    I
          fth
            erei
               snoCou
                    rta
                      ppr
                        ova
                          lofano
                               tic
                                 eandi
                                     tsd
                                       iss
                                         emin
                                            at
                                             iontoth
                                                   eSe
                                                     tt
                                                      lem
                                                        ent

C
las
  sandth
       eCou
          rtdo
             esno
                tgr
                  antl
                     eav
                       etosubm
                             itar
                                evi
                                  sedno
                                      ti
                                       ce;o
                                          rifth
                                              eCou
                                                 rtr
                                                   efu
                                                     sesto

p
rel
  imin
     ari
       lyo
         rfin
            al
             lyapp
                 rov
                   eth
                     isA
                       gre
                         eme
                           nto
                             ranyp
                                 arth
                                    ere
                                      of;o
                                         rwi
                                           thr
                                             esp
                                               ecttoCou
                                                      rt

a
ppr
  ova
    l,i
      fsu
        cha
          ppr
            ova
              liss
                 eta
                   sid
                     eono
                        rfo
                          llow
                             inga
                                ppe
                                  al
                                   ,rem
                                      and
                                        ,oro
                                           the
                                             rpr
                                               oce
                                                 eding
                                                     s;o
                                                       rif

th
 eCou
    rtdo
       esno
          ten
            terth
                efin
                   aljudgm
                         entp
                            rov
                              ide
                                dfo
                                  rinP
                                     arag
                                        raph33o
                                              fth
                                                isA
                                                  gre
                                                    eme
                                                      nt;o
                                                         rif

th
 eCou
    rte
      nte
        rsth
           efin
              aljudgm
                    entbu
                        tono
                           rfo
                             llow
                                inga
                                   ppe
                                     al
                                      ,rem
                                         and
                                           ,oro
                                              the
                                                rpr
                                                  oce
                                                    eding
                                                        s,

su
 chf
   ina
     ljudgm
          enti
             smod
                if
                 iedo
                    rre
                      ver
                        sed
                          ;ori
                             fth
                               eAc
                                 tion
                                    sar
                                      eno
                                        tdi
                                          smi
                                            sse
                                              dwi
                                                thp
                                                  rejud
                                                      ice
                                                        ,

th
 enD
   efe
     nda
       nta
         ndth
            ePl
              ain
                ti
                 ffssh
                     al
                      lea
                        ch,inth
                              eirso
                                  led
                                    isc
                                      ret
                                        ion
                                          ,ha
                                            veth
                                               eop
                                                 tiontor
                                                       esc
                                                         ind

th
 isA
   gre
     eme
       nt,a
          fte
            rsix
               tyd
                 ayso
                    fgoodf
                         ai
                          thc
                            onsu
                               lta
                                 tiononhowtoc
                                            ure
                                              .

    54
     .    I
          nth
            eev
              entth
                  atth
                     isAg
                        reem
                           enti
                              sre
                                sc
                                 ind
                                   ed,th
                                       isA
                                         gre
                                           eme
                                             ntsh
                                                allb
                                                   enu
                                                     lla
                                                       nd

vo
 ida
   ndnon
       eofi
          tst
            erm
              ssh
                al
                 lbee
                    ffe
                      ct
                       ivea
                          nden
                             for
                               cea
                                 ble
                                   ,ex
                                     cep
                                       tth
                                         isp
                                           arag
                                              rapha
                                                  nd

p
arag
   raph
      s44
        -45
          ,48
            ,and55
                 -57
                   .Anya
                       nda
                         llamoun
                               tsth
                                  enc
                                    ons
                                      ti
                                       tut
                                         ingth
                                             eSe
                                               tt
                                                lem
                                                  entF
                                                     und

(
inc
  lud
    inga
       llin
          com
            eea
              rne
                dth
                  ere
                    onbu
                       tex
                         clud
                            inga
                               nyt
                                 axe
                                   sal
                                     rea
                                       dyp
                                         aidonsu
                                               chin
                                                  com
                                                    e)w
                                                      il
                                                       l

b
ere
  tur
    nedtoth
          eDe
            fend
               antw
                  ith
                    ins
                      eve
                        n(7
                          )bu
                            sin
                              essd
                                 ayso
                                    fDe
                                      fend
                                         ant
                                           ’sw
                                             ri
                                              tte
                                                nre
                                                  que
                                                    st
                                                     ,le
                                                       ss

th
 eco
   stso
      fno
        tic
          eofth
              eSe
                tt
                 lem
                   enttoth
                         eSe
                           tt
                            lem
                              entC
                                 las
                                   sandr
                                       eason
                                           abl
                                             eadm
                                                ini
                                                  str
                                                    at
                                                     ionc
                                                        ost
                                                          s

in
 cur
   redp
      rio
        rsu
          chr
            esc
              iss
                ion
                  ,pr
                    ovid
                       edsu
                          chc
                            ost
                              sar
                                epr
                                  ope
                                    rlydo
                                        cum
                                          ent
                                            ed,do
                                                cum
                                                  ent
                                                    ationi
                                                         s

p
rov
  ide
    dtoD
       efe
         nda
           nt,andsu
                  chc
                    ost
                      scomb
                          ine
                            ddono
                                tex
                                  cee
                                    dsixhund
                                           redtw
                                               entyf
                                                   ivethou
                                                         sand

do
 lla
   rs(
     $625
        ,000
           .00
             ).D
               efe
                 nda
                   ntsa
                      ndP
                        lain
                           ti
                            ffsag
                                reeth
                                    ata
                                      nyd
                                        ispu
                                           tesonth
                                                 isi
                                                   ssu
                                                     ewi
                                                       llb
                                                         e

r
eso
  lve
    dbyJudg
          eFa
            rnan
               .




                                   16
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 18 of 25




    55
     .    D
          efe
            nda
              nta
                ndP
                  lain
                     ti
                      ffse
                         xpr
                           ess
                             lyr
                               ese
                                 rvea
                                    llo
                                      fth
                                        eirr
                                           igh
                                             tsi
                                               fth
                                                 isA
                                                   gre
                                                     eme
                                                       nt

do
 esno
    tbe
      com
        eef
          fec
            tiv
              eori
                 fiti
                    sre
                      scind
                          edbyP
                              lain
                                 ti
                                  ffso
                                     rDe
                                       fend
                                          ant pu
                                               rsu
                                                 anttoth
                                                       ete
                                                         rmso
                                                            f

th
 isA
   gre
     eme
       nt.I
          nadd
             it
              ion
                ,iff
                   ora
                     nyr
                       eason(
                            inc
                              lud
                                ingap
                                    arty
                                       ’se
                                         xer
                                           cis
                                             eofav
                                                 al
                                                  idr
                                                    igh
                                                      tto

r
esc
  indth
      isAg
         reem
            ent
              ),th
                 isA
                   gre
                     eme
                       ntdo
                          esno
                             tre
                               ceiv
                                  efin
                                     alCou
                                         rta
                                           ppr
                                             ova
                                               l,th
                                                  enth
                                                     e

c
ert
  if
   ica
     tiono
         fth
           eSe
             tt
              lem
                entC
                   las
                     ssh
                       al
                        lbe
                          com
                            enu
                              lla
                                ndvo
                                   idw
                                     ithou
                                         tfu
                                           rth
                                             erCou
                                                 rta
                                                   ct
                                                    iona
                                                       nd

sh
 al
  lno
    tbeu
       sedo
          rre
            fer
              redtof
                   ora
                     nyf
                       urth
                          erpu
                             rpo
                               seinth
                                    eAc
                                      tion
                                         sorina
                                              nyo
                                                the
                                                  rac
                                                    tiono
                                                        r

p
roc
  eed
    ing
      ,andsh
           al
            lno
              tpr
                ejud
                   icea
                      nyp
                        artyina
                              rgu
                                ingf
                                   oro
                                     rag
                                       ain
                                         stc
                                           ont
                                             est
                                               edc
                                                 las
                                                   s

c
ert
  if
   ica
     tioninth
            eAc
              tionso
                   rina
                      nyo
                        the
                          rpr
                            oce
                              eding
                                  .

I
.    Tax
       es

    56
     .    P
          lain
             ti
              ffssh
                  al
                   lbeso
                       le
                        lyr
                          espon
                              sib
                                lef
                                  orf
                                    il
                                     inga
                                        llin
                                           form
                                              ation
                                                  ala
                                                    ndo
                                                      the
                                                        rtax

r
etu
  rnsn
     ece
       ssa
         rytor
             epo
               rta
                 nyn
                   ett
                     axa
                       blein
                           com
                             eea
                               rne
                                 dbyth
                                     eSe
                                       tt
                                        lem
                                          entF
                                             unda
                                                ndsh
                                                   al
                                                    lfi
                                                      le

a
llin
   form
      ation
          ala
            ndo
              the
                rta
                  xre
                    tur
                      nsn
                        ece
                          ssa
                            rytor
                                epo
                                  rta
                                    nyin
                                       com
                                         eea
                                           rne
                                             dbyth
                                                 eSe
                                                   tt
                                                    lem
                                                      ent

F
unda
   ndsh
      al
       lbeso
           le
            lyr
              espon
                  sib
                    lef
                      ort
                        akingou
                              tofth
                                  eSe
                                    tt
                                     lem
                                       entF
                                          und
                                            ,asa
                                               ndw
                                                 henl
                                                    ega
                                                      lly

r
equ
  ire
    d,a
      nyt
        axp
          aym
            ent
              s,in
                 clud
                    ingin
                        ter
                          esta
                             ndp
                               ena
                                 lt
                                  iesdu
                                      eonin
                                          com
                                            eea
                                              rne
                                                dbyth
                                                    e

S
ett
  lem
    entF
       und
         .Al
           lta
             xes(
                inc
                  lud
                    inga
                       nyin
                          ter
                            esta
                               ndp
                                 ena
                                   lt
                                    ies
                                      )du
                                        ewi
                                          thr
                                            esp
                                              ectt
                                                 oth
                                                   ein
                                                     com
                                                       e

e
arn
  edbyth
       eSe
         tt
          lem
            entF
               und
                 ,anda
                     lle
                       xpe
                         nse
                           sin
                             cur
                               redinc
                                    onn
                                      ect
                                        ionw
                                           ithf
                                              il
                                               ingt
                                                  axr
                                                    etu
                                                      rns
                                                        ,

sh
 al
  lbep
     aidf
        romth
            eSe
              tt
               lem
                 entF
                    und
                      .De
                        fend
                           ant sh
                                al
                                 lha
                                   venor
                                       espon
                                           sib
                                             il
                                              ity
                                                tom
                                                  akea
                                                     ny

f
il
 ing
   sre
     la
      tingtoth
             eSe
               tt
                lem
                  entF
                     unda
                        ndw
                          il
                           lha
                             venor
                                 espon
                                     sib
                                       il
                                        itytop
                                             ayt
                                               axona
                                                   nyin
                                                      com
                                                        e

e
arn
  edbyth
       eSe
         tt
          lem
            entF
               undo
                  rtop
                     aya
                       nyt
                         axe
                           sonth
                               eSe
                                 tt
                                  lem
                                    entF
                                       undun
                                           les
                                             sth
                                               ese
                                                 tt
                                                  lem
                                                    ent

i
sno
  tcon
     summ
        ate
          dandun
               ti
                lth
                  eSe
                    tt
                     lem
                       entF
                          undi
                             sre
                               tur
                                 nedtoD
                                      efe
                                        nda
                                          nt.I
                                             nth
                                               eev
                                                 entth
                                                     e

S
ett
  lem
    entF
       undi
          sre
            tur
              nedtoD
                   efe
                     nda
                       ntb
                         eca
                           useth
                               ese
                                 tt
                                  lem
                                    enti
                                       sno
                                         tcon
                                            summ
                                               ate
                                                 d,D
                                                   efe
                                                     nda
                                                       nt

sh
 al
  lber
     espon
         sib
           lef
             orth
                epaym
                    ento
                       fal
                         lta
                           xesonin
                                 com
                                   eea
                                     rne
                                       dbyth
                                           eSe
                                             tt
                                              lem
                                                entF
                                                   und

(
inc
  lud
    inga
       nyin
          ter
            esto
               rpe
                 nal
                   tie
                     s,e
                       xce
                         pttoth
                              eex
                                ten
                                  tth
                                    atin
                                       ter
                                         esta
                                            ndp
                                              ena
                                                lt
                                                 iesr
                                                    esu
                                                      ltf
                                                        romth
                                                            e




                                   17
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 19 of 25




f
ai
 lur
   eofP
      lain
         ti
          ffstof
               ilea
                  nyn
                    ece
                      ssa
                        ryt
                          axr
                            etu
                              rnso
                                 rma
                                   ket
                                     axp
                                       aym
                                         ent
                                           s,inw
                                               hic
                                                 hca
                                                   se

P
lain
   ti
    ffssh
        al
         lber
            espon
                sib
                  lef
                    orth
                       epaym
                           ento
                              fin
                                ter
                                  esta
                                     nd/o
                                        rpe
                                          nal
                                            tie
                                              s)
                                               ,ex
                                                 cep
                                                   ttoth
                                                       eex
                                                         ten
                                                           t

su
 cht
   axe
     sha
       veb
         eenp
            rev
              iou
                slyp
                   aidf
                      romth
                          eSe
                            tt
                             lem
                               entF
                                  und
                                    .De
                                      fend
                                         ant m
                                             ake
                                               sno

r
epr
  ese
    nta
      tiontoP
            lain
               ti
                ffsr
                   ega
                     rdingth
                           eapp
                              rop
                                ria
                                  tet
                                    axt
                                      rea
                                        tme
                                          nto
                                            fth
                                              eSe
                                                tt
                                                 lem
                                                   entF
                                                      und
                                                        ,

in
 com
   eea
     rne
       donth
           eSe
             tt
              lem
                entF
                   und
                     ,ora
                        nyd
                          is
                           tr
                            ibu
                              tiont
                                  ake
                                    nfr
                                      omth
                                         eSe
                                           tt
                                            lem
                                              entF
                                                 und
                                                   .

J
.   M
    isc
      el
       lan
         eou
           s

    57
     .    Th
           isA
             gre
               eme
                 nt,a
                    nys
                      tat
                        eme
                          ntsm
                             adedu
                                 ringn
                                     ego
                                       tia
                                         tion
                                            s,a
                                              nydo
                                                 cum
                                                   ent
                                                     scr
                                                       eat
                                                         ed

o
rex
  cha
    nge
      ddu
        ringn
            ego
              tia
                tion
                   s,a
                     nyd
                       isc
                         uss
                           ion
                             sas
                               soc
                                 ia
                                  tedw
                                     ithth
                                         eAg
                                           reem
                                              ent
                                                ,and
                                                   any

p
roc
  eed
    ing
      sconn
          ect
            edw
              ithth
                  eAg
                    reem
                       entsh
                           al
                            lno
                              tbea
                                 dmi
                                   ssib
                                      leine
                                          vid
                                            enc
                                              eata
                                                 nyt
                                                   ria
                                                     lor

p
roc
  eed
    ing
      ,no
        rre
          fer
            enc
              edf
                ora
                  nypu
                     rpo
                       seinth
                            eAc
                              tion
                                 sorina
                                      nyo
                                        the
                                          rac
                                            tion
                                               sorp
                                                  roc
                                                    eed
                                                      ing
                                                        s,

d
eem
  edo
    rcon
       str
         uedtob
              eana
                 dmi
                   ssionbya
                          nyp
                            artytoth
                                   isAg
                                      reem
                                         ento
                                            ranyR
                                                ele
                                                  ase
                                                    dPa
                                                      rtyo
                                                         f

a
nyf
  aul
    t,l
      iab
        il
         ity
           ,orw
              rong
                 doingw
                      hat
                        soe
                          ver
                            ,ore
                               vid
                                 enc
                                   eofa
                                      nyf
                                        acto
                                           rma
                                             tte
                                               rinT
                                                  heMu
                                                     lt
                                                      i-

D
is
 tr
  ic
   tLi
     tig
       at
        ion o
            rinanyo
                  the
                    rac
                      tion
                         sorp
                            roc
                              eed
                                ing
                                  s,o
                                    rastoth
                                          eva
                                            lid
                                              ityo
                                                 rme
                                                   ri
                                                    tofa
                                                       nyo
                                                         f

th
 ecl
   aim
     sord
        efe
          nse
            sal
              leg
                edo
                  ras
                    ser
                      tedina
                           nysu
                              cha
                                ct
                                 ion
                                   sorp
                                      roc
                                        eed
                                          ing
                                            s,a
                                              nde
                                                vid
                                                  enc
                                                    e

th
 ere
   ofsh
      al
       lno
         tbed
            isc
              ove
                rab
                  leo
                    rus
                      ed,d
                         ire
                           ctlyo
                               rind
                                  ire
                                    ct
                                     ly,ina
                                          nyw
                                            ay,e
                                               xce
                                                 ptina

p
roc
  eed
    ingb
       etw
         eenaR
             ele
               ase
                 dandR
                     ele
                       asingP
                            artytoin
                                   ter
                                     pre
                                       tore
                                          nfo
                                            rceth
                                                isA
                                                  gre
                                                    eme
                                                      nt.

     58
      . T
        heR
          ele
            ase
              dandR
                  ele
                    asingP
                         art
                           iesh
                              ere
                                bysubm
                                     ittoth
                                          eex
                                            clu
                                              siv
                                                eju
                                                  ri
                                                   sdi
                                                     ct
                                                      iono
                                                         f

th
 eUn
   ite
     dSt
       ate
         sDi
           str
             ic
              tCou
                 rtf
                   orth
                      eSou
                         the
                           rnD
                             is
                              tr
                               ic
                                tofN
                                   ewY
                                     orkso
                                         le
                                          lyf
                                            orth
                                               epu
                                                 rpo
                                                   seo
                                                     f

a
nysu
   it
    ,ac
      tion
         ,pr
           oce
             eding
                 ,ord
                    ispu
                       tea
                         ri
                          singou
                               tofo
                                  rre
                                    la
                                     tingtoth
                                            isAg
                                               reem
                                                  ento
                                                     rth
                                                       e

a
ppl
  ica
    bil
      ityo
         fth
           isAg
              reem
                 ent
                   .

    59
     .    Sub
            jec
              ttoth
                  ene
                    xts
                      ent
                        enc
                          e,P
                            lain
                               ti
                                ffssh
                                    al
                                     lno
                                       tfu
                                         rth
                                           era
                                             ido
                                               roth
                                                  erw
                                                    isea
                                                       ssi
                                                         sta
                                                           ny

p
la
 int
   if
    fsinT
        he Mu
            lt
             i-D
               ist
                 ric
                   tLi
                     tig
                       at
                        ion
                          ,ora
                             nyp
                               la
                                int
                                  if
                                   fina
                                      nyo
                                        the
                                          rfu
                                            tur
                                              eac
                                                tion
                                                   ,as
                                                     ser
                                                       ting

a
lle
  gat
    ion
      ssim
         ila
           rtotho
                sea
                  sse
                    rte
                      dinth
                          eAc
                            tion
                               sorT
                                  he Mu
                                      lt
                                       i-D
                                         is
                                          tr
                                           ic
                                            tLi
                                              tig
                                                at
                                                 ion,inpu
                                                        rsu
                                                          ing




                                   18
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 20 of 25




th
 eirc
    la
     imsag
         ain
           stth
              eDe
                fend
                   ant. N
                        oth
                          inginth
                                isA
                                  gre
                                    eme
                                      nt,how
                                           eve
                                             r,i
                                               sin
                                                 tend
                                                    edto

(
i)r
  est
    ric
      torsupp
            res
              sre
                lev
                  antt
                     est
                       imonybya
                              nyf
                                actw
                                   itn
                                     ess
                                       ;(i
                                         i)a
                                           ffe
                                             ctth
                                                epr
                                                  ovi
                                                    siono
                                                        f

do
 cum
   ent
     sorin
         form
            ationinr
                   espon
                       setoa
                           nyl
                             awfu
                                lsubpo
                                     ena
                                       ,no
                                         tic
                                           e,o
                                             rdi
                                               scov
                                                  eryd
                                                     evi
                                                       ce;

(
ii
 i)p
   roh
     ibi
       tanyp
           rof
             ess
               ion
                 alf
                   romp
                      rov
                        idingin
                              form
                                 ationa
                                      tth
                                        ere
                                          que
                                            sto
                                              fit
                                                scl
                                                  ien
                                                    ts
                                                     ;or(
                                                        iv)

r
est
  ric
    tanyl
        awy
          er’
            srig
               httor
                   epr
                     ese
                       ntc
                         urr
                           ento
                              rfu
                                tur
                                  ecl
                                    ien
                                      tso
                                        rrig
                                           httop
                                               rac
                                                 tic
                                                   elaw
                                                      .

    60
     .    P
          lain
             ti
              ffsa
                 ndD
                   efe
                     nda
                       nta
                         gre
                           etoapp
                                lytoth
                                     eCou
                                        rttoh
                                            aveJudg
                                                  eFa
                                                    rna
                                                      n

a
ppo
  int
    eda
      saSp
         eci
           alM
             ast
               ertom
                   aker
                      ecomm
                          end
                            at
                             ion
                               stoth
                                   eCou
                                      rt
                                       ,ifn
                                          ece
                                            ssa
                                              ry,r
                                                 ega
                                                   rdingth
                                                         e

s
et
 tlem
    ent
      ,th
        eno
          tic
            e,a
              nda
                nya
                  llo
                    cat
                      ionp
                         rog
                           ram
                             .Th
                               eSp
                                 eci
                                   alM
                                     ast
                                       er’
                                         sfe
                                           esinth
                                                isr
                                                  esp
                                                    ect

sh
 al
  lbebo
      rnebyth
            epa
              rti
                ese
                  qua
                    lly
                      .

    61
     .    T
          hisA
             gre
               eme
                 ntc
                   ont
                     ain
                       sane
                          nti
                            re,c
                               omp
                                 le
                                  te
                                   ,andin
                                        teg
                                          rat
                                            eds
                                              ta
                                               tem
                                                 ento
                                                    fea
                                                      ch

a
nde
  veryt
      erma
         ndp
           rov
             is
              iona
                 gre
                   edtobya
                         ndb
                           etw
                             eenth
                                 epa
                                   rt
                                    iesh
                                       ere
                                         tow
                                           ithr
                                              esp
                                                ecttoth
                                                      e

sub
  jec
    tma
      tte
        rofth
            isAg
               reem
                  ent
                    .

    62
     .    T
          hisA
             gre
               eme
                 ntm
                   ayb
                     e mod
                         if
                          iedo
                             ram
                               end
                                 edon
                                    lybyaw
                                         ri
                                          tinge
                                              xec
                                                ute
                                                  dby

P
lain
   ti
    ffsa
       ndD
         efe
           nda
             nta
               nd,a
                  fte
                    rth
                      ePr
                        el
                         imin
                            aryA
                               ppr
                                 ova
                                   lDa
                                     te
                                      ,wi
                                        tha
                                          ppr
                                            ova
                                              lbyth
                                                  eCou
                                                     rt
                                                      .

    63
     .    N
          ei
           the
             rDe
               fend
                  ant no
                       rPl
                         ain
                           ti
                            ffssh
                                al
                                 lbec
                                    ons
                                      ide
                                        redtob
                                             eth
                                               edr
                                                 aft
                                                   ero
                                                     fth
                                                       is

A
gre
  eme
    nto
      ranyo
          fit
            spr
              ovi
                sion
                   sfo
                     rth
                       epu
                         rpo
                           seo
                             fanys
                                 ta
                                  tut
                                    e,c
                                      asel
                                         aw,o
                                            rru
                                              leo
                                                f

in
 ter
   pre
     ta
      tiono
          rcon
             str
               uct
                 ionth
                     atw
                       ouldo
                           rmig
                              htc
                                aus
                                  eanyp
                                      rov
                                        is
                                         iontob
                                              econ
                                                 str
                                                   uedag
                                                       ain
                                                         stth
                                                            e

d
raf
  tero
     fth
       isAg
          reem
             ent
               .

    64
     .    T
          hisA
             gre
               eme
                 ntsh
                    al
                     lbec
                        ons
                          tru
                            eda
                              ndin
                                 ter
                                   pre
                                     tedtoe
                                          ffe
                                            ctu
                                              ateth
                                                  ein
                                                    ten
                                                      tofth
                                                          e

p
art
  iesw
     hic
       histop
            rov
              ide
                ,th
                  roughth
                        isA
                          gre
                            eme
                              nt,f
                                 orac
                                    omp
                                      le
                                       ter
                                         eso
                                           lut
                                             iono
                                                fth
                                                  eRe
                                                    lea
                                                      sed

C
laim
   swi
     thr
       esp
         ecttoth
               eRe
                 lea
                   sedP
                      art
                        ies
                          .

    65
     .    T
          hisA
             gre
               eme
                 ntsh
                    al
                     lbeb
                        ind
                          ingupon
                                ,andinu
                                      retoth
                                           ebe
                                             nef
                                               ito
                                                 f,th
                                                    eRe
                                                      lea
                                                        sing

P
art
  iesa
     ndth
        eRe
          lea
            sedP
               art
                 ies
                   .




                                   19
 Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 21 of 25




    66
     .    I
          fanyp
              rov
                is
                 iono
                    fth
                      isAg
                         reem
                            enti
                               sfoundbyacou
                                          rto
                                            fcomp
                                                ete
                                                  ntju
                                                     ri
                                                      sdi
                                                        ctionto

b
eil
  leg
    al
     ,inv
        al
         id,o
            run
              enf
                orc
                  eab
                    lef
                      ora
                        nyr
                          eason
                              ,th
                                erem
                                   aind
                                      ero
                                        fth
                                          isAg
                                             reem
                                                entw
                                                   il
                                                    lno
                                                      tbe

a
ffe
  cte
    d,a
      nd,inl
           ieuo
              fea
                chp
                  rov
                    is
                     ionth
                         ati
                           sfoundi
                                 lle
                                   gal
                                     ,inv
                                        al
                                         id,o
                                            run
                                              enf
                                                orc
                                                  eab
                                                    le
                                                     ,ap
                                                       rov
                                                         is
                                                          ion

w
il
 lbea
    dde
      dasap
          arto
             fth
               isA
                 gre
                   eme
                     ntth
                        ati
                          sass
                             imi
                               lartoth
                                     eil
                                       leg
                                         al
                                          ,inv
                                             al
                                              id,o
                                                 run
                                                   enf
                                                     orc
                                                       eab
                                                         le

p
rov
  is
   iona
      smayb
          eleg
             al
              ,va
                lid
                  ,ande
                      nfo
                        rce
                          abl
                            e.

    67
     .    A
          llt
            erm
              softh
                  isA
                    gre
                      eme
                        ntsh
                           al
                            lbeg
                               ove
                                 rne
                                   dandin
                                        ter
                                          pre
                                            teda
                                               cco
                                                 rdingtoth
                                                         e

sub
  sta
    ntiv
       elaw
          softh
              eSt
                ateo
                   fNewY
                       orkw
                          ithou
                              treg
                                 ardtoi
                                      tsc
                                        hoi
                                          ceo
                                            flawo
                                                rcon
                                                   fl
                                                    icto
                                                       flaw
                                                          s

p
rin
  cip
    les
      .

    68
     .    T
          hisA
             gre
               eme
                 ntm
                   ayb
                     eex
                       ecu
                         tedinc
                              oun
                                ter
                                  par
                                    tsbyc
                                        oun
                                          self
                                             orP
                                               lain
                                                  ti
                                                   ffsa
                                                      nd

D
efe
  nda
    nt,a
       ndaf
          acs
            imi
              les
                ign
                  atu
                    resh
                       al
                        lbed
                           eem
                             eda
                               nor
                                 igin
                                    als
                                      ign
                                        atu
                                          ref
                                            orpu
                                               rpo
                                                 seso
                                                    f

e
xec
  utingth
        isA
          gre
            eme
              nt.

    69
     .    E
          acho
             fth
               eund
                  ers
                    ign
                      eda
                        tto
                          rney
                             sre
                               pre
                                 sen
                                   tsth
                                      ath
                                        eorsh
                                            eisf
                                               ullya
                                                   utho
                                                      riz
                                                        edto

e
nte
  rin
    toth
       ete
         rmsa
            ndcond
                 it
                  ion
                    sofa
                       ndtoe
                           xec
                             uteth
                                 isA
                                   gre
                                     eme
                                       nt,sub
                                            jec
                                              ttoCou
                                                   rta
                                                     ppr
                                                       ova
                                                         l.

K
.   N
    oti
      ces

    70
     .    A
          nyno
             tic
               eoro
                  the
                    rcommun
                          ica
                            tionr
                                equ
                                  ire
                                    dorp
                                       erm
                                         it
                                          tedtob
                                               ede
                                                 liv
                                                   ere
                                                     dtoa
                                                        ny

p
artyund
      erth
         isAg
            reem
               entsh
                   al
                    lbeinw
                         ri
                          tinga
                              ndsh
                                 al
                                  lbed
                                     eem
                                       edp
                                         rop
                                           erlyd
                                               el
                                                ive
                                                  red
                                                    ,giv
                                                       en,

a
ndr
  ece
    ive
      dwh
        end
          el
           ive
             redbye
                  lec
                    tron
                       icm
                         aila
                            ndon
                               eoth
                                  erm
                                    ean
                                      sofd
                                         el
                                          ive
                                            ry(
                                              ei
                                               the
                                                 rbyh
                                                    and
                                                      ,

byr
  egi
    ste
      redm
         ail
           ,byc
              our
                iero
                   rexp
                      res
                        sde
                          liv
                            erys
                               erv
                                 ice
                                   )toth
                                       eadd
                                          res
                                            sande
                                                lec
                                                  tron
                                                     icm
                                                       ail

a
ddr
  ess
    ,se
      tfo
        rthb
           ene
             athth
                 enam
                    eofsu
                        chp
                          artyb
                              elow(
                                  ortosu
                                       cho
                                         the
                                           radd
                                              res
                                                s,e
                                                  lec
                                                    tron
                                                       icm
                                                         ail

a
ddr
  ess
    ,ort
       ele
         phon
            enumb
                era
                  ssu
                    chp
                      artysh
                           al
                            lha
                              vesp
                                 eci
                                   fie
                                     dinaw
                                         ri
                                          ttenno
                                               tic
                                                 egiv
                                                    entoth
                                                         e

o
the
  rpa
    rt
     ies)
        :




                                   20
Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 22 of 25




     I
     ftoD
        efe
          nda
            nt:

                       Name: Georg eS.Cary
                     A
                     dd re
                         ss: Cl
                              e aryG ot
                                      tl
                                       iebStee
                                             n&
                             Ham il
                                  tonLLP
                             2112P  enn
                                      sylvan
                                           iaA v
                                               enu
                                                 e,NW
                             Washington
                                      ,DC20037
                   T
                   elephone: (202 )974-1500
                       Emai
                          l: gcary@ cgsh.com

                     Copyto: Jam e
                                 sB aldwin
                    A ddr
                        ess
                          : K eur
                                igD rP e
                                       pperInc
                                             .
                             5301L egacyDriv
                                           e
                             Pla
                               no,TX75024
                   T
                   elephone: (972)673-7000
                       Emai
                          l: Jim.Baldwin@kdrp
                                            .com


                           :C
                      Copyto  ar
                               lL awrenceMalm
                     Addre
                         ss: Cl
                              e a
                                ryG ot
                                     tl
                                      iebStee
                                            n&
                             Hamil
                                 tonLLP
                             2112P enn
                                     sylvan
                                          iaA v
                                              eNW
                             Wash
                                ington
                                     ,DC20037
                    T
                    elephone
                           :( 202)974-1500
                       Emai
                          l: lm a
                                lm@  c
                                     gsh.c
                                         om

     IftoSe
          tt
           lem
             entC
                las
                  s
     Couns
         el
          :
                    Name: Robe
                             rtN.K ap
                                    lan
                  Addres
                       s: Kap
                            lanFox &K i
                                      lshe
                                         im e
                                            rLLP
                          850Thi
                               rdA  v
                                    enue
                                       ,14thFloo
                                               r
                          NewY o
                               rk,NY10022
                 Te
                  lephone
                        : 212-
                             687-1980
                  Emai
                     l:   rkap
                             lan
                               @k aplan
                                      fox.com


                     Names:Cl
                            if
                             f o
                               rdH.P ea
                                      rson
                           Dan
                             ielL.W a
                                    rshaw
                           Ma
                            tthewA .Pea
                                      rson
                    Addr
                       ess
                         : Pea
                             rsonSimon& W arsh
                                             aw,LLP
                           15165V en
                                   turaBlvd
                                          .,Su
                                             ite400
                           ShermanO a
                                    ks,CA91403
                   T
                   ele
                     phone
                         : 818-788
                                 -8300




                                  21
Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 23 of 25




                       Em
                        ail
                          : cp
                             earson@p
                                    swlaw.
                                         com
                            dwar
                               sh aw@p
                                     slaw
                                        .com
                            ma
                             pearson@
                                    pswlaw
                                         .com


                      Name: MarkC.R ifk
                                      in
                    Addre
                        ss: Wol
                              fH aldenst
                                       einA d
                                            lerF
                                               reem
                                                  an &H
                                                      erzLLP
                            270 M ad
                                   isonA venu
                                            e
                            NewY  o
                                  rk,NY10016
                   T
                   ele
                     phone: 212-545-4600
                      Emai
                         l: ri
                             fkin@w haf
                                      h. c
                                         om




                                  22
Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 24 of 25
Case 1:14-md-02542-VSB-SLC Document 1114-1 Filed 09/30/20 Page 25 of 25




                                  _____________________________
                                  GeorgeS.C a
                                            ry
                                  CLEARYGOTTL     IEBSTEEN &
                                  HAM  ILTONLLP
                                  2112P ennsy
                                            lvani
                                                aA veNW
                                  Washing
                                        ton,DC20037
                                  Te
                                   l ephone
                                          :( 202)974-
                                                    1500

                                  _____________________________
                                  WendelynneJ
                                            .N ewton
                                  BUCHANANINGERSOLL &ROONEYPC
                                  UnionT ru
                                          stBui
                                              lding
                                  501G rantSt
                                            ree
                                              t,Suit
                                                   e200
                                  Pi
                                   ttsburgh
                                          ,PA15219 -4413
                                  Te
                                   l ephone
                                          :(412)562-8932

                                  D
                                  efe
                                    ndan
                                       t’
                                        sCoun
                                            sel




                                  24
